Exhibit 10.1

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

***CONFIDENTIAL TREATMENT REQUESTED***

Note: Confidential treatment requested with respect to certain portions hereof
denoted with “***”

EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) is entered into as of
March 26, 2013 (the “Effective Date”) by and between BioDelivery Sciences
International, Inc., a Delaware corporation having an address at 801 Corporate
Center Dr., Suite 210, Raleigh, North Carolina 27607 (“BDSI”), and Arcion
Therapeutics, Inc., a Delaware corporation having an address at 2400 Boston St.,
Suite 330 Baltimore, Maryland 21224 (“Arcion”). Arcion and BDSI may be referred
to herein individually as a “Party” or collectively, as the “Parties.”

RECITALS

WHEREAS, Arcion has developed and owns or controls certain intellectual property
rights with respect to the Compound (as defined below) and gel-based products
incorporating the Compound, and owns or controls certain know-how, technology,
documentation, data, and other materials relating thereto; and

WHEREAS, BDSI wishes to license such rights in order to develop and
commercialize Products (as defined below).

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, the Parties agree as follows:

1. DEFINITIONS. The following capitalized terms shall have the subsequent
meanings when used in this Agreement. All other capitalized terms used herein
are defined elsewhere in this Agreement.

1.1 “API” means active pharmaceutical ingredient.

1.2 “Affiliate” means, with respect to either Party, any person, corporation or
other business entity which, directly or indirectly through one or more
intermediaries, actually controls, is actually controlled by, or is under common
control with such party. As used in this Section 1.2, “control” means to
possess, directly or indirectly, the power to affirmatively direct the
management and policies of such person, corporation or other business entity,
whether through ownership of at least fifty percent (50%) of the voting
securities or by contract relating to voting rights or corporate governance;
provided, however, that ***.

1.3 “Applicable Law” means all applicable laws, rules, regulations and
guidelines that may apply to the development, marketing, manufacturing or sale
of Products or the performance

 

1



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

of either party’s obligations, or the exercise of either party’s rights, under
this Agreement, including but not limited to all laws, regulations and
guidelines governing the import, export, development, marketing, distribution
and sale of the Product in the Territory and, to the extent relevant, all GCP,
GLP or GMP standards or guidelines promulgated by any Regulatory Authorities or
the ICH.

1.4 “Arcion Know-How” means all Know-How Controlled by Arcion or its Affiliates
as of the Effective Date or during the term of the Agreement necessary or useful
for the discovery, research, Development, manufacture, or Commercialization of
the Compound or any Product, provided that Arcion Know-How shall not include any
Know-How to the extent directly and specifically related to any API other than a
Compound.

1.5 “Arcion Patents” means (a) those Patents set forth on Schedule 1.5 attached
hereto (the “Initial Arcion Patents”); (b) any Patents filed by or on behalf of,
or coming under the Control of, Arcion or any Affiliate, prior to, as of, or
following the Effective Date, that Cover any Arcion Know-How invented,
developed, conceived, reduced to practice, or generated prior to or on the
Effective Date; (c) any additions, divisionals, continuations,
continuations-in-part, conversion, supplemental examinations, extensions, term
restorations, registrations, re-instatements, amendments, reissuances,
corrections, substitutions, re-examinations, revalidations, supplementary
protection certificates, renewals, and foreign counterparts of the Initial
Arcion Patents, and any other Patents owned, controlled, or licensed by Arcion
claiming priority to any of the foregoing or any of the Patents referenced in
clause (a) or (b) above; and (d) all patents issuing from any of the Patents
mentioned in clause (a), (b), or (c) above and any foreign counterparts of any
such Patents, and which shall include, in any case, patents surviving post grant
review and inter partes review.

1.6 “Arcion Technology” means the Arcion Know-How and the Arcion Patents.

1.7 “BDSI Common Stock” means the common stock, par value $0.001 per share, of
BDSI.

1.8 “BDSI Competitor” means ***. The term “affiliate”, for purposes of this
Section 1.8, shall have a meaning substantially similar to that of the term
Affiliate as defined above (except with respect to a Third Party instead of a
Party).

1.9 “BDSI Know-How” means all Know-How that (i) comes under the Control of BDSI
following the Effective Date as a result of BDSI’s exercise of its rights under
this Agreement (but excluding any Arcion Know-How), (ii) is Controlled by BDSI
as of the date of the termination (but not expiration) of this Agreement, and
(iii) is reasonably necessary for the Development or Commercialization of any
Product under Development or being Commercialized by or on behalf of BDSI, any
Affiliate thereof, or any Sublicensee as of the date of termination of this
Agreement (such Products, “Existing Products”).

1.10 “BDSI Patents” means any Patents that (i) come under the Control of BDSI
following the Effective Date as a result of BDSI’s exercise of its rights under
this Agreement (but excluding all Arcion Patents), (ii) Cover Products,
(iii) are Controlled by BDSI as of the date of termination (but not expiration)
of this Agreement, and (iv) are reasonably necessary for the Development or
Commercialization of Existing Products.

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

1.11 “BDSI Technology” means the BDSI Know-How and the BDSI Patents.

1.12 “Business Day” means any day other than Saturday, Sunday, or a day that is
a federal legal holiday in the U.S.

1.13 “Calendar Day” means each of those seven (7) days in the week.

1.14 “Calendar Quarter” means each of those three (3) calendar month periods of
each Calendar Year ending March 31, June 30, September 30 and December 31,
provided, that (i) the initial Calendar Quarter shall begin on the Effective
Date and end March 31, 2013 and (ii) the Calendar Quarter in which this
Agreement expires or is terminated shall extend from the first Calendar Day of
such Calendar Quarter until the effective date of such expiration or
termination.

1.15 “Calendar Year” means (a) for the first Calendar Year, the period
commencing on the Effective Date and ending on December 31 of the same year,
(b) for the Calendar Year in which this Agreement expires or is terminated, the
period beginning on January 1 of such Calendar Year and ending on the effective
date of such expiration or termination, and (c) for all other years, each
successive twelve (12) consecutive month period beginning on January 1 and
ending December 31.

1.16 “Change of Control” means the occurrence of any of the following: (a) any
consolidation or merger of a Party with or into any Third Party, or any other
corporate reorganization involving a Third Party, in which those persons or
entities that are stockholders of such Party immediately prior to such
consolidation, merger or reorganization own less than fifty percent (50%) of the
surviving entity’s voting power immediately after such consolidation, merger or
reorganization; (b) a change in the legal or beneficial ownership of fifty
percent (50%) or more of the voting securities of a Party (whether in a single
transaction or series of related transactions) where, immediately after giving
effect to such change, the legal or beneficial owner of more than fifty percent
(50%) of the voting securities of such Party is a Third Party; or (c) the sale,
transfer, lease, license or other disposition of all or substantially all of a
Party’s assets in one or a series of related transactions to a Third Party.

1.17 “Commence” or “Commencement,” when used to describe any human clinical
trial of a Product, means the first dosing of the first patient or subject for
such trial with a Product or placebo.

1.18 “Commercialization” means all activities that are undertaken after
Regulatory Approval of a Product in a particular jurisdiction and that relate to
the commercial marketing, sale, and/or distribution of such Product, including
but not limited advertising and/or promotional activities.

1.19 “Commercially Reasonable Efforts” means, with respect to a Party, ***.

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

1.20 “Competing Product” means any product, other than a Product manufactured,
Developed, or Commercialized by BDSI, any Affiliate thereof, or any Sublicensee
under this Agreement, that (i) uses, comprises, or incorporates a gel-based
delivery or formulation technology, (ii) incorporates one or more Compounds as
an API, alone or with any other API(s), and (iii) is primarily used or intended
for topical administration in the Field.

1.21 “Compound” means (i) clonidine, having the chemical structure set forth on
Schedule 1.21 (“Clonidine”), or (ii) or any Derivative thereof that is Covered
by any Arcion Patent.

1.22 “Confidential Information” means all information and know-how and any
tangible embodiments thereof provided by or on behalf of one Party to the other
Party either in connection with the discussions and negotiations pertaining to
this Agreement or in the course of performing under this Agreement, which may
include data, knowledge, practices, processes, ideas, research plans,
formulation or manufacturing processes and techniques, scientific,
manufacturing, marketing and business plans, and financial and personnel matters
relating to the disclosing Party or to its present or future products, sales,
suppliers, customers, employees, investors or business; provided, that,
information or know-how of a Party will not be deemed Confidential Information
of such Party for purposes of this Agreement if such information or know-how:
(a) was already known to the receiving Party, other than under an obligation of
confidentiality or non-use, at the time of disclosure to such receiving Party,
as can be shown by written records; (b) was generally available or known to
parties reasonably skilled in the field to which such information or know-how
pertains, or was otherwise part of the public domain, at the time of its
disclosure to such receiving Party; (c) became generally available or known to
parties reasonably skilled in the field to which such information or know-how
pertains, or otherwise became part of the public domain, after its disclosure to
such receiving Party through no fault of the receiving Party; (d) was disclosed
to such receiving Party, other than under an obligation of confidentiality or
non-use, by a Third Party who had no obligation to the disclosing Party not to
disclose such information or know-how to others, as can be shown by written
records; or (e) was independently discovered or developed by such receiving
Party, as can be shown by its written records, without the use or benefit of, or
reliance on, Confidential Information belonging to the disclosing Party.
Notwithstanding anything to the contrary, and regardless of which Party first
discloses any information concerning Arcion Patents and Arcion Know-How to the
other Party, any information related to either of the foregoing shall be the
Confidential Information of both Parties, and each Party shall be deemed both
the disclosing Party and the receiving Party with respect to such Confidential
Information; provided, however, upon termination (but not expiration) of this
Agreement, information concerning Arcion Patents and Arcion Know-How shall
constitute Arcion Confidential Information (subject to the exceptions set forth
in clauses (a) through (e) above).

1.23 “Controlled” means, with respect to any intellectual property or right
therein, or any Regulatory Filing or Regulatory Approval, the possession by a
Party of the ability to grant a license or sublicense, or make an assignment or
transfer thereof, as provided for herein without violating the terms of any
arrangement or agreements between such Party and any Third Party.

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

1.24 “Cover” means that the use, manufacture, sale, offer for sale, development,
commercialization or importation of the subject matter in question by an
unlicensed entity would infringe a Valid Claim of a Patent.

1.25 “Derivative” means, with respect to Clonidine ***

1.26 “Develop” or “Development” means, with respect to a Product, engaging in
preclinical, clinical, and other research or development activities, which may
include but is not limited to research, pre-clinical, clinical and regulatory
activities directed towards obtaining the initial Regulatory Approval of a
Product in a particular jurisdiction.

1.27 “DMF” means a drug master file, as provided for in 21 CFR § 314.420 or
similar submission to or file maintained with the FDA or other Governmental
Authority or Regulatory Authority that may be used to provide confidential
detailed information about facilities, processes, or articles used in the
manufacturing, processing, packaging, and storing of one or more human drugs.

1.28 “EMA” means the European Medicines Agency or any successor agency thereof.

1.29 “EU” means the member states of the European Union as of the Effective
Date, as set forth on Schedule 1.29 attached hereto.

1.30 “Ex-US Approval Payments” means any Sublicensing Revenue (i) received by
BDSI or any Affiliate thereof from any Sublicensee(s) as consideration for
sublicenses granted by BDSI or such Affiliate to such Sublicensee(s) under this
Agreement with respect to any Arcion Technology in any country(ies) of the EU,
Brazil, Russia, India, the People’s Republic of China (excluding Taiwan), South
Korea or Japan, and (ii) triggered directly and explicitly by the receipt of
Regulatory Approval of any Product in any country(ies) of the EU, Brazil,
Russia, India, the People’s Republic of China (excluding Taiwan), South Korea or
Japan.

1.31 “Fair Market Value” means

(a) for securities for which there is an active public market:

(i) if traded on a national securities exchange (including any market tier of
the NASDAQ Stock Market), the average of the closing prices of the securities on
such exchange or market over the 30 trading day period ending three trading days
prior to the applicable purchase of such securities by the applicable
Sublicensee; or

(ii) if actively traded over-the-counter (on the OTCBB Market or OTCQB Market
operated by OTC Markets, Inc., or any similar U.S. market), the average of the
closing bid prices over the 30 trading day period ending three trading days
prior to the applicable purchase of such securities by the applicable
Sublicensee; and

(b) for securities for which there is not an active public market, the fair
market value thereof as determined in good faith by BDSI’s Board of Directors.

 

5



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

1.32 “FDA” means the United States Food and Drug Administration, or any
successor federal agency thereto.

1.33 “Field” means topical administration for any use, application, or purpose,
including, without limitation, the treatment, palliation, diagnosis, or
prevention of any human or animal disease, disorder or condition.

1.34 “First Commercial Sale” means, with respect to a particular jurisdiction,
the first sale in such jurisdiction of a Product to a Third Party by BDSI, any
Affiliate thereof, or any Sublicensee in such jurisdiction following Regulatory
Approval of such Product in such jurisdiction.

1.35 “GCP” means all applicable Good Clinical Practice standards for the design,
conduct, performance, monitoring, auditing, recording, analyses and reporting of
clinical trials, including, as applicable, (a) CFR Title 21, Parts 50
(Protection of Human Subjects), 56 (Institutional Review Boards), and 312
(Investigational New Drug Application), as may be amended from time to time,
(b) as set forth in European Commission Directive 2001/20/EC relating to the
implementation of good clinical practice in the conduct of clinical trials on
medicinal products for human use, and brought into law by European Commission
Directive 2005/28/EC laying down the principles and detailed guidelines for good
clinical practice for investigational medicinal products, (c) as set forth in
the ICH Harmonised Tripartite Guideline for Good Clinical Practice
(CPMP/ICH/135/95) and any other guidelines for good clinical practice for trials
on medicinal products in the Territory, and (d) the equivalent Applicable Laws
in any relevant country, each as may be amended and applicable from time to time
and in each case, that provide for, among other things, assurance that the
clinical data and reported results are credible and accurate and protect the
rights, integrity, and confidentiality of trial subjects.

1.36 “GLP” means all applicable Good Laboratory Practice standards, including,
as applicable, (a) as set forth in the then-current good laboratory practice
standards promulgated or endorsed by the FDA as defined in Title 21, Part 58 of
the CFR, (b) as set forth in European Commission Directive 2004/10/EC relating
to the application of the principles of good laboratory practices, as may be
amended from time to time as well as any Rules Governing Medicinal Products in
the European Community Vol. III, ISBN 92.825 9619-2 (ex—OECD principles of GLP),
and (c) the Applicable Laws in any relevant country, each as may be amended and
applicable from time to time.

1.37 “GMP” means all applicable Good Manufacturing Practices including, as
applicable, (a) the principles detailed in the U.S. Current Good Manufacturing
Practices, Title 21, Parts 210, 211, 601 and 610 of the CFR, (b) the applicable
part of quality assurance to ensure that products are consistently produced and
controlled in accordance with the quality standards appropriate for their
intended use, as defined in European Commission Directive 2003/94/EC laying down
the principals and guidelines of good manufacturing practice, (c) the principles
detailed in the ICH Q7A guidelines, (d) the Rules Governing Medicinal Products
in the

 

6



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

European Community, Volume IV Good Manufacturing Practice for Medicinal
Products, and (e) the equivalent Applicable Laws in any relevant country, each
as may be amended and applicable from time to time.

1.38 “Governmental Authority” means any court, agency, department or other
instrumentality of any foreign, federal, state, county, city or other political
subdivision (including any supra-national agency such as in the European Union).

1.39 “ICH” means the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

1.40 “IND” means an Investigational New Drug Application filed with the FDA or
the equivalent application or filing filed with any Regulatory Authority outside
of the United States (including any supra-national agency such as in the
European Union) necessary to commence human clinical trials in such
jurisdiction, and including all regulations at 21 CFR § 312 et. seq., and
equivalent foreign regulations.

1.41 “Initial US Approval” means the initial approval by FDA of an NDA,
submitted by or on behalf of BDSI, an Affiliate thereof, or a Sublicensee, in
the United States for a Product.

1.42 “Initial US Approval Payment” means $35,000,000, provided that,
notwithstanding the foregoing, if BDSI receives US Approval Licensing Revenue
less than $70,000,000, then the Initial US Approval Payment will be reduced to
an amount equal to the result of the following equation:

$17,500,000 + ($17,500,000 x (R/$70,000,000))

where R equals the amount of US Approval Licensing Revenue, if any, received by
BDSI. For example, if BDSI receives $35,000,000 in US Approval Licensing
Revenue, the Initial US Approval Payment will equal $26,250,000.

1.43 “Know-How” means all technical, scientific and other know-how and
information, trade secrets, knowledge, technology, inventions, means, methods,
processes, practices, formulas, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, apparatuses, specifications, data, results and
other material, and other drug discovery and development technology,
pre-clinical and clinical trial results, manufacturing procedures, test
procedures and purification and isolation techniques, (whether or not
confidential, proprietary, patented or patentable) in written, electronic or any
other form now known or hereafter developed, and all improvements, whether to
the foregoing or otherwise, and other discoveries, developments inventions and
other intellectual property (whether or not confidential, proprietary, patented
or patentable), provided that Know-How shall not include Patents

1.44 “NDA” means a new drug application (as defined in Title 21 of the United
States Code of Federal Regulations, as amended from time to time) submitted to
the FDA seeking regulatory approval to market and sell the Product for human
therapeutic use in the United States (including a new drug application submitted
under Section 505(b)(2) of the Act).

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

1.45 “Net Sales” means gross amounts invoiced or otherwise received for BDSI’s,
its Affiliates’, and Sublicensees’ sales of Products, less the sum of the
following ***. Such amounts shall be determined from ***.

***

1.46 “Paragraph IV Certification” means a certification pursuant to the Drug
Price Competition and Patent Term Restoration Act of 1984 (Public Law 98-417),
as amended, which shall include but not be limited to any such certification
pursuant to 21 U.S.C. §355(b)(2)(A)(iv) or 21 U.S.C. §355(j)(2)(A)(vii)(IV), or
any reasonably similar or equivalent certification or notice in the United
States or any jurisdiction outside the United States, included in (or made with
respect to or in connection with) a regulatory filing concerning a Product or
Competing Product and challenging the validity, infringement, or enforceability
of any Arcion Patent(s).

1.47 “Patent(s)” means any granted or issued patents and pending patent
applications, together with all additions, divisionals, continuations,
continuations-in-part, substitutions, reissues, re-examinations, supplemental
examinations, patents reviewed under post grant review or inter partes review,
extensions, registrations, patent term extensions, revalidations, supplementary
protection certificates, and renewals of any of the foregoing, and all foreign
applications and patents corresponding to or claiming priority from any of the
foregoing.

1.48 “Phase 2 Trial” means a human clinical trial of a Product, including
possibly pharmacokinetic studies, the principal purpose of which is to make a
preliminary determination that such Product is safe in a patient population for
its intended use and to obtain sufficient information about such Product’s
efficacy to permit the design of further clinical trials, and generally
consistent with 21 CFR § 312.21(b).

1.49 “Phase 3 Trial” means a human clinical trial of a Product, which trial is
designed to: (a) establish that a Product is safe and efficacious for its
intended use; (b) define warnings, precautions and adverse reactions that are
associated with the Product in the dosage range to be prescribed; (c) support
Regulatory Approval of such Product; and (d) be generally consistent with 21 CFR
§ 312.21(c).

1.50 “Pricing Approval” means any pricing and reimbursement approvals which must
be obtained before placing a Product on the market for sale in a particular
jurisdiction.

1.51 “Product” means a product that (i) utilizes any Arcion Technology relating
to topical gels or the administration of topical gels as described or claimed in
the Arcion Patents, (ii) incorporates or comprises a Compound as an active
ingredient (alone or with one or more other active ingredients), and (iii) is
Covered by one or more Arcion Patents in any country in which such product or
any part thereof is made, used, or sold.

 

8



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

1.52 “Regulatory Approval” means any and all approvals (including supplements,
amendments, and pre- and post-approvals), licenses, registrations, clearances,
or authorizations of any national, supra-national (e.g., the European Commission
or the Council of the European Union), regional, state or local regulatory
agency, department, bureau, commission, council or other governmental entity,
that are necessary for the manufacture, distribution, use or, in BDSI’s
reasonable judgment, sale of a Product for human therapeutic use in a particular
jurisdiction, provided that Regulatory Approval shall not include any Pricing
Approval.

1.53 “Regulatory Authority” means any Governmental Authority with responsibility
for granting any licenses or approvals necessary for the marketing and sale of
pharmaceutical or biological products in a particular jurisdiction, including
the FDA with respect to the United States, and where applicable any ethics
committee or any equivalent review board.

1.54 “Regulatory Exclusivity” means an exclusive right, other than through the
issuance or grant of a Patent, lawfully granted or conferred by a Governmental
Authority or Regulatory Authority or Applicable Law, to market or sell a Product
in that country, including any exclusive right that effectively prevents
approval, sale, or marketing of any Competing Products containing the same
Compound(s) as such Product or other generic equivalents of such Product in that
country for the relevant time period, and which may, for example, provide:
(i) marketing exclusivity that prevents a Regulatory Authority from accepting an
application for Regulatory Approval submitted by a party other than BDSI, an
Affiliate thereof, or a Sublicensee, for a generic, biosimilar, or bioequivalent
version of a pharmaceutical product, including but not limited to exclusivity
achieved through new molecular entity, orphan drug, or pediatric drug
exclusivity designation by any Regulatory Authority or Governmental Authority;
or (ii) data protection for regulatory data submitted by BDSI, an Affiliate
thereof, or a Sublicensee concerning the Product, including but not limited to
protection against unfair commercial use or public release consistent with, or
no less stringent than, TRIPS Article 39.3.

1.55 “Regulatory Filing” means, with respect to the United States, an NDA, or
IND, any foreign counterparts or equivalents of any of the foregoing, any DMFs,
and any other filings or submissions required by or provided to Regulatory
Authorities relating to the manufacture, Development or Commercialization of any
Product, including any supporting documentation, data, correspondence, meeting
minutes, amendments, supplements, registrations, licenses, regulatory drug
lists, advertising and promotion documents, adverse event files, complaint
files, and manufacturing, shipping, or storage records with respect to any of
the foregoing.

1.56 “Remaining US Approval Amount” means the difference between thirty-five
million dollars ($35,000,000) and the total payments due Arcion under Sections
3.10.a. and 3.10.c.

1.57 “Sublicensee” means a Third Party granted a sublicense to any of the rights
granted to BDSI and its Affiliates under this Agreement.

1.58 “Sublicensing Revenue” means any consideration actually received by BDSI or
its Affiliate from a Sublicensee as consideration for the grant of rights to
such Sublicensee under Arcion Technology. Sublicensing Revenue includes, but is
not limited to, upfront fees, license

 

9



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

maintenance fees, and milestone payments, or other payments received by BDSI or
an Affiliate in consideration for any rights granted to Arcion Patents under a
sublicense agreement, but, notwithstanding anything to the contrary,
Sublicensing Revenue excludes ***.

1.59 “Sublicensing Royalty Revenue” means *** actually received by BDSI or its
Affiliate from a Sublicensee as consideration for the grant of rights under
Arcion Technology to such Sublicensee.

1.60 “Term” has the meaning assigned to it in Section 11.1.

1.61 “Territory” means the world.

1.62 “Third Party” means any entity other than (a) Arcion, (b) BDSI, or (c) any
Affiliate of either Party.

1.63 “TRIPS” means the Agreement on Trade Related Aspects of Intellectual
Property Rights administered by the World Trade Organization.

1.64 “United States” or “U.S.” shall mean the United States of America and its
territories and protectorates.

1.65 “US Approval Licensing Revenue” means any Sublicensing Revenue that is
(i) received by BDSI or any Affiliate thereof from any Sublicensee as
consideration for sublicenses granted thereto under the Arcion Technology with
respect to the Development or Commercialization of a Product in the United
States and (ii) is directly and explicitly triggered by such Sublicensee’s
initial receipt of the initial Regulatory Approval of such Product in the United
States.

1.66 “US Post-Approval Licensing Revenue” means any Sublicensing Revenue that is
(i) received by BDSI or any Affiliate thereof from any Sublicensee solely as
consideration for sublicenses granted thereto under the Arcion Technology with
respect to the Development or Commercialization of a Product in the United
States and (ii) directly and explicitly triggered by any events occurring with
respect to such Product in the United States (a) following Initial US Approval
of such Product and (b) prior to, or including, First Commercial Sale of such
Product in the United States.

1.67 “Valid Claim” means a claim of any pending patent application or any
issued, unexpired United States or granted foreign patent that has not been
dedicated to the public, disclaimed, abandoned or held invalid or unenforceable
by a court or other body of competent jurisdiction from which no further appeal
can be taken, and that has not been explicitly disclaimed, or admitted in
writing to be invalid or unenforceable or of a scope not Covering a particular
product or service through reissue, disclaimer or otherwise, provided that if a
particular claim has not issued within five (5) years of its initial filing, it
shall not be considered a Valid Claim for purposes of this Agreement unless and
until such claim is included in an issued Patent, notwithstanding the foregoing
definition.

 

10



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

2. LICENSES; SUBLICENSING.

2.1 License to BDSI. Arcion hereby grants to BDSI and its Affiliates an
exclusive license, with the right to sublicense as set forth in Section 2.2,
under the Arcion Technology to make, have made, use, sell, offer for sale,
import, and export Products in the Field in the Territory.

2.2 Sublicensing. BDSI and its Affiliates shall have the right to sublicense
their rights under this Agreement (including but not limited to such rights
granted under Section 2.1) to one or more Third Parties (and such Third Parties’
rights may include the right to further sublicense the rights granted
hereunder). BDSI shall, subject to any obligations of confidentiality to any
Sublicensee, provide Arcion a written copy of each such sublicense (and each
amendment thereto, if any) promptly following its execution. Each such
sublicense shall (i) be consistent with this Agreement, (ii) ***, and
(iii) contain terms and conditions reasonably sufficient to enable BDSI to
comply with the terms of this Agreement, including, without limitation, as set
forth in Section 3.16 and provisions materially similar to, or otherwise
sufficient to ensure BDSI’s compliance with, Sections 3.13, 3.20, and 7.

2.3 Section 365(n). All licenses granted under this Agreement are deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined in Section 101 of such Code. The Parties
agree that BDSI may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code and any foreign equivalent thereto in any country having
jurisdiction over a Party or its assets. The Parties further agree that, in the
event BDSI elects to retain its rights as a licensee under such Code, BDSI shall
be entitled to complete access to any technology or intellectual property
licensed to it hereunder and all embodiments of such technology and intellectual
property. Such embodiments of the technology and intellectual property shall be
delivered to BDSI not later than:

a. the commencement of bankruptcy proceedings against Arcion, upon written
request, unless Arcion elects to perform its obligations under this Agreement,
or

b. if not delivered above under this Section 2.3, upon the rejection of this
Agreement by or on behalf of Arcion, upon BDSI’s written request.

3. FINANCIAL TERMS

3.1 Initial Stock Issuance. Within five (5) Business Days of the Effective Date,
BDSI shall, pursuant to, and as shall be more fully described in, a stock
purchase agreement to be executed by the Parties in substantially the form
attached hereto as Exhibit A (the “Initial Issuance Agreement”), issue to Arcion
five hundred thousand (500,516) shares of unregistered BDSI Common Stock (the
“Initial Shares”), which Initial Shares shall be subject to a lock-up agreement
that will expire on the nine (9) month anniversary of the issuance of such
shares (the “Initial Lock-Up Period”), as shall be more fully detailed in the
Initial Issuance Agreement. In addition, the Initial Issuance Agreement shall
provide that, following the Initial Lock-Up Period, Arcion shall: (i) sell or
otherwise dispose of not more than one-third (1/3) of the Initial Shares (or one
hundred sixty-six thousand eight hundred thirty-nine (166,839) shares of BDSI
Common

 

11



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Stock) during each 2-month period following the expiration of the Initial
Lock-Up Period, and (ii) provide BDSI with reasonable (but no less than two
(2) Business Days) advance notice of its intention to sell or otherwise dispose
of the Initial Shares.

3.2 Royalty Payments. Except as otherwise set forth in this Agreement, BDSI
shall pay to Arcion the following amounts:

a. *** of Net Sales of all Products sold in the United States by BDSI and its
Affiliates (such percentage of such Net Sales, the “US Base Rate”);

b. *** of running royalties received by BDSI or its Affiliates from any
Sublicensees that are calculated on the basis of such Sublicensees’ sales of
Products in the United States (such percentage of such running royalties, the
“US Sublicense Base Rate”). For example, if BDSI receives a royalty on Net Sales
of Products sold by a Sublicensee in the United States equaling twenty percent
(20%) of such Net Sales, Arcion would receive an amount equal to 2% of such Net
Sales;

c. *** of *** Net Sales of Products sold by BDSI, its Affiliates, or
Sublicensees in the EU in any Calendar Year and *** of all Net Sales of Products
sold by BDSI, its Affiliates, or Sublicensees in the EU *** (the applicable
percentage, pursuant to the foregoing, of Net Sales of Products sold by BDSI,
its Affiliates, or Sublicensees in the EU, the “EU Base Rate”); and

d. *** of Net Sales of Products sold by BDSI, its Affiliates, or Sublicensees in
any jurisdiction other than (i) the United States or (ii) a country of the EU
(such percentage of such Net Sales, “ROW Base Rate”; the US Base Rate, US
Sublicense Base Rate, EU Base Rate, and/or ROW Base Rate, the “Base Rates”).

3.3 Third Party Royalties. If ***, then BDSI shall be entitled to deduct *** of
the consideration paid to any such Third Party for any such rights in a
particular country (such consideration, “Third Party Royalties”) from any
payments due Arcion under Sections 3.2, 3.8, 3.9, 3.10, and 6.4 of this
Agreement with respect to such country (with any amounts paid or payable with
respect to more than one country being reasonably allocated by BDSI in a
Commercially Reasonable fashion for purposes hereof), provided that such amounts
payable shall not be reduced, with respect to any Calendar Quarter, below *** of
the amounts otherwise due Arcion with respect to such Calendar Quarter in
respect of such country without such offset (with any amount of any such
consideration not used to reduced payments due Arcion hereunder as a result of
such limit remaining available for deduction from amounts due Arcion for future
Calendar Quarters, subject to such *** limit in each Calendar Quarter).

3.4 Loss of Patent Coverage. Beginning with the first Calendar Quarter during
which, at any time therein, there are no Valid Claims Covering a particular
Product in a particular country, the Base Rate(s) applicable under
Section 3.2.a., 3.2.c., or 3.2.d. for such Product in such country, and any
increases therein or additional amounts payable under Section 3.10.d. with
respect to such country, shall, notwithstanding anything to the contrary, all be
reduced by *** for such Calendar Quarter and each Calendar Quarter thereafter.

 

12



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

3.5 Competing Products. Upon the regulatory approval or, if earlier, first
commercial sale for, in either case, use in the Field, in any country, of any
Competing Product, the Base Rate(s) applicable under Section 3.2.a., 3.2.c., or
3.2.d. for such Product in such country, and any increases therein or additional
amounts payable under Section 3.10.d. with respect to such country, shall,
notwithstanding anything to the contrary, all be reduced by *** until the
beginning of the first complete Calendar Quarter thereafter, if any, during
which no Competing Products are not sold in such country.

3.6 Compulsory Licenses. If, during the term of this Agreement for a particular
Product in a particular country, a compulsory license is required to be granted
to a Third Party under the Applicable Laws of such country in the Territory to
commercialize such Product, the Party receiving notice thereof or otherwise
becoming aware thereof shall promptly notify the other Party thereof and the
Parties shall use good faith efforts to meet and discuss alternatives available
to them, if any, in connection with such compulsory license and/or any
consideration to be paid therefor. The Parties hereby agree that (i) the royalty
payable to Arcion under this Agreement with respect to Net Sales of Products
sold by BDSI and its Affiliates in any country in which a compulsory license has
been granted for such Products ***, (ii) sales of Products ***, and (iii) if
there are royalties payable to BDSI, any Affiliate thereof, Arcion, or any
Affiliate thereof with respect to ***.

3.7 Royalty Floor. Notwithstanding anything to the contrary, and without
limitation of Combination Products adjustments or calculations or any adjustment
under Section 3.6 (the effects of either of which shall not be subject to any
limitation) in no event will the amounts payable hereunder with respect to Net
Sales of a particular Product for any period during the Royalty Term therefor in
any country be payable at a rate that is less than *** of the amount that would
have been payable hereunder if the applicable Base Rate therefor, as originally
set forth in Section 3.2, had been applied without taking into account any
adjustments thereto under this Agreement (other than Combination Products
adjustments, calculations or any adjustment under Section 3.6 (the effects of
either of which shall not be subject to any limitation hereunder)), provided
that any amount of Third Party Royalties not used, pursuant to Section 3.3, to
reduce payments due Arcion under this Agreement for a particular Calendar
Quarter as a result of the effects of this Section 3.7 will remain available for
deduction from amounts due Arcion in future Calendar Quarters, subject to the
limitations of this Section 3.7 in each such Calendar Quarter.

3.8 Ex-US Approval Payment Sharing. BDSI shall pay Arcion *** of all Ex-US
Approval Payments, provided that *** then BDSI shall pay Arcion *** the “Ex-US
Milestone Rate”).

3.9 Stock Issuance Upon NDA Submission. Within thirty (30) Calendar Days of the
acceptance by FDA of an NDA submitted by BDSI, an Affiliate of BDSI, or any
Sublicensee (such acceptance, “Initial NDA Acceptance”), BDSI shall provide
written notice thereof to Arcion (“Initial NDA Notice”) and, pursuant to, and as
shall be more fully described in, a stock purchase agreement to be executed by
the Parties in substantially the form attached hereto as Exhibit B (the “NDA
Issuance Agreement”), issue to Arcion such number of unregistered shares of BDSI
Common Stock (the “NDA Shares”) having a fair market value of $2,500,000, which
fair market value shall be determined with reference to the volume weighted
average of the

 

13



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

closing prices of the BDSI Common Stock on NASDAQ (or other trading market on
which the BDSI Common Stock is then traded) over the thirty (30) trading day
period ending three (3) trading days prior to such acceptance by FDA (the “FMV
Calculation”), which NDA Shares shall be subject to a lock-up agreement that
will expire on the nine (9) month anniversary of the issuance of the NDA Shares
(the “NDA Lock-Up Period”), as shall be more fully detailed in the NDA Issuance
Agreement. In addition, the NDA Issuance Agreement shall provide that, following
the NDA Lock-Up Period, Arcion shall: (i) sell or otherwise dispose of not more
than one-third (1/3) of the aggregate number of NDA Shares during each 2-month
period following the expiration of the NDA Lock-Up Period, and (ii) provide BDSI
with reasonable (but no less than two (2) Business Days) advance notice of its
intention to sell or otherwise dispose of the NDA Shares. In the event that the
BDSI Common Stock is not publicly-traded at the time of the NDA Issuance
Agreement, the fair market value of the BDSI Common Stock shall not be
determined pursuant to the FMV Calculation but instead shall be determined in
good faith by BDSI’s board of directors or the board of directors of any
successor to BDSI. Notwithstanding anything to the contrary, BDSI shall have the
option, if and as elected by BDSI in the Initial NDA Notice, to, in lieu of the
foregoing issuance of shares of BDSI Common Stock having a fair market value of
$2,500,000, pay all or any portion of such $2,500,000 in consideration due
Arcion with respect to Initial NDA Acceptance in cash, with, in such case, any
balance of such consideration not paid in cash to be satisfied through the
issuance of shares of BDSI Common Stock having a fair market value equal to the
difference between the amount of the cash payment elected hereunder by BDSI and
$2,500,000, with the fair market value of such shares to be calculated, and such
issuance to be made, pursuant to the preceding terms of this Section 3.9.

3.10 US Approval Payments.

a. Within thirty (30) Calendar Days of Initial US Approval, BDSI will provide
written notice thereof to Arcion and pay Arcion the US Approval Payment.

b. Notwithstanding Section 1.42 or anything to the contrary, if the FDA, as a
condition of Regulatory Approval in the United States or a matter to be
disclosed on labeling, or in any communication to physicians, health care
providers, or prescribers, for the Product in the United States, requires or
recommends the performance of a capsaicin challenge, diagnostic, or test (or a
particular outcome of any of the foregoing) as a precondition or precursor to
the prescription or administration of a Product, the US Approval Milestone
Payment shall be equal to $17,500,000 while the amount of the first (1st) and
second (2nd) Sales Milestone Payments, respectively, listed in Section 3.11
shall each be increased by $8,000,000 (to $18,000,000 and $28,000,000,
respectively) (such reduction of the US Approval Milestone Payment, the
“Diagnostic Requirement Adjustment”).

c. If (i) the Diagnostic Requirement Adjustment does not apply, (ii) the Initial
US Approval Payment is reduced to an amount less than thirty-five million
dollars ($35,000,000) as described in Section 1.42, and (iii) BDSI receives any
US Post-Approval Licensing Revenue, then BDSI will pay Arcion an additional
amount, due within ninety (90) Calendar Days of the First Commercial Sale of
Product in the United States, equal to the lesser of (x) the difference between
thirty-five million dollars ($35,000,000) and Initial US Approval Payment as
calculated pursuant to Section 1.42 or (y) an amount equal to the result of the
following equation:

$17,500,000 x (A/$70,000,000)

 

14



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

where A equals the amount of any US Post-Approval Licensing Revenue, if any.

d. If the Remaining Approval Amount is greater than zero: (1) the US Base Rate
shall be increased from *** to *** for BDSI’s and its Affiliates’ Net Sales of
Product in the United States, (2) the US Sublicense Base Rate shall be increased
from *** to ***, and (3) the Ex-US Milestone Rate shall be increased by an
additional *** of Ex-US Approval Milestones (i.e. it shall be increased to ***
or *** of Ex-US Approval Payments, depending on the applicable percentage
payable thereon as set forth in Section 3.8), subject in each case to any other
agreed-upon adjustments applicable to any of the foregoing under this Agreement,
until the total, aggregate additional amounts due under this Agreement resulting
from such increases under this Section 3.10.d. collectively equal the Remaining
Approval Amount (such increased payments resulting from the aforementioned
increases, the “US Approval Make-Up Payments”), at which point the applicable
Base Rates will revert back to their original rates as set forth in this
Agreement, subject to any other agreed-upon adjustments applicable thereto. BDSI
shall have the option, upon written notice to Arcion provided with respect to
any such payment or issuance, to pay all or any portion of the US Approval
Make-Up Payments in unregistered shares of BDSI Common Stock or cash, with the
fair market value of any shares issued as part of any Approval Amount Make-Up
Payments determined using the FMV Calculation or alternative fair market
valuation as set forth in Section 3.9. For the sake of clarity and the avoidance
of doubt, such shares shall not be subject to a lock-up or any other terms
restricting their sale or other disposition. In any case, the sum of (i) the US
Approval Milestone Payment, (ii) the amounts due under Section 3.10.c., and
(iii) the Approval Amount Make-Up Payments shall not in any event exceed ***.
Notwithstanding anything to the contrary, if the Diagnostic Requirement
Adjustment occurs, none of the foregoing shall apply in any respect under any
circumstances, and in such case, the total amount due under this Section 3.10
shall equal ***, without any further amounts being due under or as a result of
any increases to any Base Rates, or otherwise, under this Section 3.10.

e. Notwithstanding anything to the contrary, the total amounts payable under
this Section 3.10 will not be less than seventeen million five hundred thousand
dollars ($17,500,000) and will not exceed thirty-five million dollars
($35,000,000).

3.11 Sales Milestone Payments. In addition to any payments due under
Section 3.2, 3.8, 3.9, or 3.10 (as they may be adjusted under this Agreement),
BDSI shall pay Arcion the following amounts, which shall be non-refundable and
non-creditable, within thirty (30) Calendar Days of the initial achievement of
the indicated milestone (the “Sales Milestone Payments”):

 

MILESTONE

   PAYMENT  

Net Sales of Products in the United States in a single Calendar Year equals or
exceeds $***

   $ * ** 

Net Sales of Products in the United States in a single Calendar Year equals or
exceeds $***

   $ * ** 

Net Sales of Products in the United States in a single Calendar Year equals or
exceeds $***

   $ * ** 

 

15



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

BDSI shall provide Arcion written notice of the achievement of each milestone
described above within thirty (30) Calendar Days of such achievement.
Notwithstanding anything to the contrary, each Sales Milestone Payment is
payable only once under this Agreement, with respect to the initial
accomplishment thereof, regardless of the number of Products (or indications
therefor) or the number of times such milestone may be achieved.

3.12 Royalty Term. Subject to any earlier termination of this Agreement, amounts
due (or BDSI Common Stock issuances required) under Sections 3.2, 3.7, 3.8, 3.9,
3.10, and 3.11 (as they may be adjusted under this Agreement) shall only be
payable on a country-by-country and Product-by-Product basis for sales or events
occurring, as applicable, with respect to a particular Product in a particular
country prior to the last to occur of (i) the first date on which there are no
Valid Claims of any Arcion Patent Covering such Product in such country,
(ii) the expiration of all Regulatory Exclusivity pertaining to such Product in
such country, or (iii) the tenth (10th) anniversary of the First Commercial Sale
of such Product in such country (the period from the Effective Date until the
last to occur of (i), (ii), or (iii) for a particular Product in a particular
country, the “Royalty Term” for such Product in such country).

3.13 Payments and Payment Reports. Except as otherwise provided in this
Section 3, all royalties and payments due under this Section 3 shall be paid
within *** of the end of the Calendar Quarter during which the applicable Net
Sales occur or Ex-US Approval Payments are received. Each royalty payment shall
be accompanied by a statement stating (as applicable) the number, description,
and aggregate Net Sales, by country, of each Product sold during the relevant
Calendar Quarter by BDSI, its Affiliates, and Sublicensees, the running
royalties on Sublicensees’ Net Sales of Products in the United States received
by BDSI and its Affiliates during the relevant Calendar Quarter, and detailing
the calculation of royalties and amounts due for such Calendar Quarter.

3.14 Payment Method. All payments due under this Agreement to Arcion shall be
made by bank wire transfer in immediately available funds to an account
designated by Arcion in writing. All payments hereunder shall be made in the
legal currency of the United States.

3.15 Taxes. In the event any tax or similar amount is paid or required to be
withheld by BDSI or any Affiliate thereof for the benefit of Arcion on account
of any royalties or other payments payable to Arcion under this Agreement, the
corresponding amounts payable to Arcion

 

16



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

shall be reduced by the amount of taxes or similar amounts deducted and
withheld, and BDSI shall pay the amounts of such taxes or similar amounts to the
proper Governmental Authority in a timely manner and promptly transmit to Arcion
an official tax certificate or other evidence of such tax or other obligations
together with proof of payment from the relevant Governmental Authority of all
amounts deducted and withheld sufficient to enable Arcion to claim such payment
of taxes or similar amounts. Any such withholding taxes or similar amounts
required under applicable law to be paid or withheld shall be an expense of, and
borne solely by, Arcion. BDSI will provide Arcion with, at Arcion’s expense,
reasonable assistance to enable Arcion to recover such taxes or amounts
otherwise withheld as permitted by law.

3.16 Sublicenses. For avoidance of doubt, the Parties agree that in the event
that BDSI grants licenses or sublicenses to Third Parties any right under Arcion
Technology to sell Products, BDSI shall include in such licenses or sublicenses
an obligation for such Sublicensee to account for and report its sales of
Products on a basis reasonably sufficient to enable BDSI to pay Arcion the
royalties due under this Agreement and satisfy BDSI’s reporting obligations
hereunder. In the event BDSI exercises its audit rights with respect to any
license or sublicense granted to a Third Party concerning Arcion Technology or
Products, BDSI shall promptly provide Arcion a copy of the results of any such
audit or examination.

3.17 Foreign Exchange. With respect to Net Sales invoiced in a currency other
than United States dollars, such Net Sales will be converted into the United
States dollar equivalent using the average conversion rate existing in the
United States (as reported in The Wall Street Journal, New York edition) during
the applicable Calendar Quarter. If The Wall Street Journal ceases to be
published, then the rate of exchange to be used shall be that reported in such
other business publication of national circulation in the United States on which
the Parties reasonably agree.

3.18 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, payments under this Agreement arising from
activities in that country for which BDSI or an Affiliate thereof does not
receive payment in United States’ currency, freely useable outside of such
country, shall, notwithstanding anything to the contrary, be paid to Arcion in
U.S. Dollars as provided under Section 3.14.

3.19 Interest. If BDSI fails to make any payment when due to Arcion under this
Agreement, then interest shall accrue on the balance due on a daily basis at a
rate equal to ***, or at the maximum rate permitted by applicable law, whichever
is the lower, until BDSI meets the full financial obligation due. Payment of
interest does not limit other remedies for Arcion under this Agreement or under
Applicable Law.

3.20 Records; Audits. BDSI and its Affiliates shall keep or cause to be kept
such records as are reasonably required to determine, in a manner, with respect
to any financial records, consistent with generally accepted accounting
principles in the United States or any other applicable jurisdiction in which
such records may be kept, the amounts due under this Agreement; such records
must be kept for a minimum of *** following the Calendar Year to which such
records pertain. At the request (and expense) of Arcion, BDSI shall permit
Arcion to engage an independent certified public accounting firm reasonably
acceptable to BDSI, at

 

17



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

reasonable times not more than *** and upon reasonable notice, to examine only
those records of BDSI and its Affiliates as may be necessary to determine, with
respect to any Calendar Year ending not more than *** prior to Arcion’s request,
the correctness or completeness of any royalty report or payment made under this
Agreement. Arcion shall promptly provide a copy of the results of any such audit
or examination to BDSI (which BDSI shall be entitled to share with its
Affiliates and Sublicensees). Arcion shall bear the full cost of the performance
of any such audit or examination, unless such audit or examination discloses an
underpayment exceeding *** of the amount actually due hereunder with respect to
any particular Calendar Year, in which case BDSI shall bear the reasonable,
documented cost of the performance of such audit or examination. BDSI shall
promptly pay to Arcion the amount of any underpayment of royalties revealed by
such an examination and review. Any overpayment by BDSI of royalties or any
other amount paid to Arcion revealed by an examination and review shall, in
BDSI’s sole discretion, (i) be fully-creditable against future payments under
this Agreement or (ii) refunded to BDSI within thirty (30) Calendar Days of its
request.

3.21 Successor Securities. For purposes of Sections 3.9 and 3.10.d., in the
event that BDSI is required or elects to issue shares of BDSI Common Stock to
Arcion, such shares of Common Stock shall be deemed to include the common equity
of any corporation or other entity which is a successor to the business of BDSI
and the BDSI Technology by way of merger, share exchange, other business
combination or asset sale.

4. TECHNOLOGY/REGULATORY TRANSFER; CLINICAL SUPPLY; JOINT STEERING COMMITTEE;
DILIGENCE; RELATED MATTERS

4.1 Technology/Regulatory Transfer. Upon execution of this Agreement, (i) Arcion
shall transfer to BDSI, at no additional cost, all Arcion Know-How, which shall
include but not be limited to all formulation, development, manufacturing,
analytical testing, device testing, stability, pre-clinical, and clinical data,
trade secrets, and other regulatory data related to any Compound, Product, or
pump or other device for the delivery or administration thereof in its
possession and (ii) Arcion hereby assigns all right, title, and interest in all
Regulatory Filings, including but not limited to IND 78,606, filed with the FDA
(the “Arcion IND”), to BDSI free and clear of all liens, claims, and
encumbrances. Arcion shall, at Arcion’s cost, take any and all actions requested
by BDSI to effect the foregoing as promptly as practicable following the
execution of this Agreement, which shall include but not be limited to
(i) preparing and filing whatever filings, requests or applications are required
or deemed advisable to be filed with any Regulatory Authority, if any, in
connection with the preceding assignment (including but not limited to, if
applicable with respect to the FDA, a “transfer of ownership letter”) and
(ii) taking all reasonable actions necessary to enable BDSI to undertake the
manufacture, Development and Commercialization of Products under this Agreement.
Such actions shall include providing BDSI with:

i. copies of all Regulatory Filings;

ii. any communications with Governmental Authorities or Regulatory Authorities,
and the minutes of any meetings with Governmental Authorities or Regulatory
Authorities, relating to any Product;

 

18



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

iii. DMFs and any trial, drug, device, or other master files relating to any
Product;

iv. copies of all data files, analyses, listings and tables of results, and
copies of all case report forms from all clinical trials relating to any
Product;

v. copies of all adverse event reports relating to any Product;

vi. storage of and access permission to any retained samples of materials used
in clinical trials relating to any Product;

vii. access to all contractors, including but not limited to clinical research
organizations, involved in the preclinical studies and clinical trials relating
to any Product (or the manufacture or supply of any pump or other devices for
the delivery or administration of Product (any device for such delivery or
administration, a “Delivery Device”)) and any contracts therewith;

viii. the data, files and results of any chemistry, manufacturing, or
control-related activities regarding any Product; and

ix. all other information that BDSI may reasonably request that may be useful to
BDSI for the manufacturing of Products or conducting preclinical studies and
clinical trials and other Development activities with respect to any Products,
or manufacture or Commercialization of any Products

4.2 Additional Assistance. In the event BDSI desires assistance from Arcion in
connection with any activities related to preclinical development of the initial
Product, including further lead optimization, assay development and validation,
production of toxicology/GMP material or performance of toxicology studies, BDSI
shall provide written notice thereof to Arcion and the parties shall enter into
good faith discussions concerning the financial and other terms upon which such
assistance may be provided by Arcion, provided that Arcion shall not have any
obligation to provide such assistance unless and until the Parties have executed
a mutually agreeable definitive written agreement governing the provision of
such assistance. Arcion shall permit any of its employees, officers, or
directors to enter into one or more consulting or service agreement(s) with BDSI
concerning Products (or the Development, Commercialization, or manufacture
thereof) to the extent to the extent so requested by BDSI and acceptable to such
employee, officer, or director.

4.3 Clinical Supply. Within thirty (30) Calendar Days of the Effective Date,
Arcion shall deliver to, or make available for pick-up by or on behalf of, BDSI,
as elected by BDSI, all Product, placebo, and Delivery Devices in the
possession, or under the control of, Arcion or its Affiliates that was
manufactured for use in human clinical trials (such Product, placebo, and
Delivery Devices, the “Clinical Trial Material”), at no cost to BDSI. The amount
and type of such Clinical Trial Material is detailed on Schedule 4.3 attached
hereto, provided that, notwithstanding the foregoing, BDSI shall be responsible
for the reasonable, direct, documented cost of shipping such Clinical Trial
Material to BDSI or BDSI’s desired destination therefor. Arcion represents and
warrants that the specifications for such Clinical Trial Material, which are in
compliance with Applicable Law and GMP, are set forth on Schedule 4.3 hereto.

 

19



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

4.4 Joint Steering Committee.

i. Structure and Role. Promptly after the Effective Date, the Parties shall
establish a Joint Steering Committee (the “JSC”) as described in this
Section 4.4. The JSC shall exist from the Effective Date until the initial
Regulatory Approval is obtained in the United States or EU, upon which
Regulatory Approval this Section 4.4 shall terminate and be of no further
effect. The JSC shall ***, provided that (a) the JSC shall not have any right to
make any binding or other decisions or determinations with respect to BDSI’s
Development, manufacture, or Commercialization of Products and (b) BDSI shall
not be limited or delayed in its conduct or filings with any Regulatory
Authority or Governmental Authority as a result of its obligations to, or the
rights of the JSC, provided that ***. BDSI shall keep the JSC reasonably
informed of its significant and material progress and activities related to the
Development and Commercialization of Products.

ii. Membership. The JSC will be comprised of up to *** members in total and an
equal number of representatives from each Party. Each Party shall provide the
other with a list of its initial members of the JSC promptly after the Effective
Date. Each Party may replace any or all of its representatives on the JSC at any
time upon written notice to the other Party. Any member of the JSC may designate
a substitute to attend and perform the functions of that member at any meeting
of the JSC. Each Party may, in its reasonable discretion, invite non-member
representatives of such Party to attend meetings of the JSC.

iii. Meetings. The JSC shall meet at least ***, or more or less frequently as
the Parties may agree in writing, on such dates, and at such places and times,
as provided herein or as the Parties shall agree in writing, provided that the
first meeting shall be held within *** of the Effective Date. Meetings of the
JSC shall be held at BDSI or such other place as the Parties may mutually agree.
The members of the JSC also may convene or be polled or consulted from time to
time by means of telecommunications, video conferences, electronic mail or
correspondence, as deemed necessary or appropriate, provided that the Parties
use Commercially Reasonable Efforts to hold at least one face-to-face meeting
each Calendar Year. Each Party shall bear all costs and expenses relating to its
members’ attendance at meetings of the JSC. BDSI will designate one of its
representatives as the chairperson of the JSC. The chairperson shall be
responsible for scheduling meetings, preparing and circulating an agenda in
advance of each meeting, preparing and issuing minutes of each meeting within
thirty (30) Calendar Days thereafter, revising such minutes to reflect timely
comments thereon, and overseeing the ratification of such revised minutes.
Either Party may invite subject matter experts or other relevant personnel to
attend any meeting of the JSC.

4.5 Regulatory Filings. BDSI (or its Affiliates or Sublicensees) will own and be
responsible for all Regulatory Filings and Regulatory Approvals in the
Territory, subject to

 

20



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Section 11.4. BDSI shall maintain (or use Commercially Reasonable Efforts to
cause its Affiliates and Sublicensees to maintain) reasonably complete and
accurate records of all material performed by BDSI in furtherance of the
Development and Commercialization of Products and all material results, data and
developments generated by BDSI in conducting such activities. Such records shall
be maintained in reasonably sufficient detail and in a manner reasonably
appropriate for patent and regulatory purposes.

4.6 Compliance. BDSI shall comply, and shall use Commercially Reasonable Efforts
to ensure that its Affiliates and any Sublicensees comply, with all Applicable
Laws in the exercise of the rights granted under this Agreement.

4.7 Diligence.

i. BDSI shall, during the Term, use Commercially Reasonable Efforts to pursue
the Development and Commercialization of Products. The Parties agree that the
efforts of BDSI’s Affiliates, Sublicensees, and contractors or consultants of
BDSI, its Affiliates, or Sublicensees shall constitute the efforts of BDSI for
purposes of satisfying BDSI’s obligations under this Section 4.7. BDSI shall
provide Arcion with a yearly update, within ninety (90) Calendar Days of the end
of each Calendar Year, summarizing the progress and results of its efforts to
Develop and Commercialize Products and summaries of any ongoing plans with
respect thereto.

ii. BDSI shall use Commercially Reasonable Efforts to (i) Commence a Phase 2
Trial within *** and (ii) complete a Phase 2 Trial within ***.

iii. Within *** following completion of the initial Phase 2 Study, initiated by
or on behalf of BDSI, and Affiliate thereof, or any Sublicensee, of the Product
in painful diabetic neuropathy (or any materially similar indication) with
positive results (i.e. statistically significant differences between the
Compound and placebo on the primary outcome measure that reasonably supports the
conduct of a subsequent Phase 3 Trial in the United States) (such a study, a
“Successful PDN Study”), BDSI shall request (or use Commercially Reasonable
Efforts to cause an Affiliate or Sublicensee to request) a meeting with any
Regulatory Authority in the EU for the intended purpose of determining the
adequacy of the Product’s combined clinical trial package (containing the
results of the Successful PDN Study, such subsequent Phase 3 Trial in the United
States, and any preceding clinical trials of Product) for the submission of an
application for Regulatory Approval in the EU or any country thereof.

5. PATENT PROSECUTION AND MAINTENANCE.

5.1 Prosecution and Maintenance by BDSI. Except as provided in Section 5.2
below, BDSI shall assume and have primary responsibility for, and use
Commercially Reasonable Efforts to pursue, the filing, prosecution, and
maintenance of the Arcion Patents and, subject to Section 5.2, BDSI will be
responsible for all reasonable costs and expenses it incurs with respect to its
filing, prosecution and maintenance of the Arcion Patents ***. Schedule 1.5 may
be updated periodically to reflect the further prosecution of Arcion Patents and
the addition

 

21



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

of any Arcion Patents coming under the Control of Arcion after the Effective
Date. BDSI shall use Commercially Reasonable Efforts to advise Arcion in writing
of the status of the filing, prosecution, and maintenance of the Arcion Patents
(including any related hearings or other proceedings) on a reasonably regular
basis and, at Arcion’s written request, will provide Arcion with copies of all
material correspondence to and from any patent authority with respect thereto.
BDSI shall (i) use Commercially Reasonable Efforts to provide Arcion a
reasonable opportunity to review and comment on any material patent filings or
correspondence with patent authorities pertaining to the Arcion Patents,
(ii) use Commercially Reasonable Efforts to take into account Arcion’s
reasonable comments related to any of the foregoing, and (iii) not abandon
prosecution or maintenance of any Arcion Patent without first notifying Arcion
in a reasonably timely manner of BDSI’s intention and reason therefor, and
providing Arcion with reasonable opportunity to assume responsibility for
prosecution and maintenance of such Arcion Patent as set forth in Section 5.2.

5.2 Abandonment by BDSI; Prosecution and Maintenance by Arcion. If BDSI provides
Arcion with written notification that it will no longer support or pursue the
filing, prosecution, or maintenance of a specified Arcion Patent in a particular
country, then (A) BDSI’s responsibility for such filing, prosecution, or
maintenance of such Arcion Patent in such country, and the fees and costs
related thereto, will terminate on the earlier of (x) the date sixty
(60) Calendar Days after Arcion’s receipt of such written notice from BDSI or
(y) Arcion’s assumption of the filing, prosecution and maintenance of such
Arcion Patent in such country, and (B) Arcion shall have the right, upon written
notice to BDSI given during such sixty (60) Calendar Day period, to assume
control of, and responsibility for, the filing, prosecution, or maintenance of
such Arcion Patent in such country, at Arcion’s expense. In the event of such an
assumption by Arcion with respect to such Arcion Patent in such country, Arcion
will thereafter advise BDSI in writing of the status of such Arcion Patent
(including any related hearings or other proceedings) on a reasonably regular
basis and, at BDSI’s request, will provide BDSI with copies of all documentation
concerning such Arcion Patent in such country, including all correspondence to
and from any patent authority with respect thereto. Arcion shall, in the event
of any such assumption by Arcion, (i) consult with BDSI prior to abandoning any
such Arcion Patent or any claim contained therein, (ii) solicit BDSI’s advice
and review of such Arcion Patent (or any correspondence related thereto) and
important prosecution or maintenance matters related thereto in reasonably
sufficient time prior to any filing, submission, or communication thereof or
with respect thereto, (iii) take into account BDSI’s reasonable comments related
to any of the foregoing, and (iv) not, in the course of such filing,
prosecution, or maintenance, take any actions or make any statement that
adversely affects, or would reasonably be anticipated to adversely affect, any
other Arcion Patents (or the scope, enforceability, or validity thereof). For
purposes of clarification, but not limitation, any Patent subject to this
Section 5.2 shall in any event remain an Arcion Patent, and remain included in
the rights granted to BDSI, its Affiliates, and Sublicensees under this
Agreement, until such time as such Arcion Patent no longer has any Valid Claims.

5.3 Patent Term Extensions. BDSI shall promptly notify Arcion of the issuance of
each Regulatory Approval and, where reasonably and legally possible and
reasonably useful or materially valuable in the Commercialization of Products,
use Commercially Reasonable Efforts

 

22



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

to apply (or cause its Affiliates or Sublicensee(s) to apply) for a patent term
extension, adjustment or restoration, supplementary protection certificate, or
other form of market exclusivity conferred by Applicable Laws (collectively,
“Patent Term Extensions”) in the relevant country(ies) of the Territory. Arcion
shall, if and as requested by BDSI, (i) use Commercially Reasonable Efforts to,
assist BDSI, its Affiliates, and Sublicensees in obtaining all available Patent
Term Extensions and (ii) take all actions necessary to obtain all Patent Term
Extensions. The Parties shall cooperate with each other in obtaining Patent Term
Extensions wherever and whenever applicable.

6. PATENT INFRINGEMENT.

6.1 Notice. If either Party becomes aware of any actual, potential, or alleged
infringement of any of the rights to Arcion Patents granted to BDSI under this
Agreement with respect to Products, such Party shall give to the other Party
prompt and reasonably detailed written notice of such actual, potential, or
alleged infringement. Notwithstanding the foregoing, each Party shall notify the
other Party within two (2) Business Days of its receipt of, or receipt of notice
of, any Paragraph IV Certification.

6.2 Infringement of Arcion Patents. With respect to any actual, potential, or
alleged infringement of the rights to Arcion Patents granted to BDSI under
Section 2.1 (“Field Infringement”), which shall include, to the extent permitted
under Applicable Law, any infringement or other claims resulting from, or legal
actions or proceedings enabled or permitted by, any Paragraph IV Certification,
BDSI shall have the first and primary right, but not the obligation, to, at its
expense, initiate, prosecute, and control any such action or legal proceedings,
and/or enter into a settlement, including any declaratory judgment action, with
respect thereto. In any such litigation brought by BDSI, BDSI shall have the
right to use and sue in Arcion’s name and join Arcion as a party to such
litigation, and Arcion shall cooperate reasonably with respect thereto, as
requested by BDSI. If, within *** of the notice in Section 6.1 of Field
Infringement (or, in the case of a Paragraph IV Certification, *** from the date
of BDSI’s receipt of the Paragraph IV Certification or notice thereof from
Arcion), BDSI shall, (i) have been unsuccessful in persuading the actual,
potential, or alleged infringer to desist, (ii) shall not have brought and shall
not be diligently prosecuting an infringement or other action with respect to
such actual, potential, or alleged infringement or Paragraph IV Certification,
or (iii) has not entered into settlement discussions with respect to such
actual, potential, or alleged Field Infringement or Paragraph IV Certification,
or if BDSI notifies Arcion that it has decided not to undertake any of the
foregoing against any such alleged, potential, or actual infringer or Third
Party making such Paragraph IV Certification, then Arcion shall have the right,
at its expense, to bring suit to enforce such Arcion Patents against such
actual, alleged, or potential infringer, or take action with respect to such
Paragraph IV Certification, at its own expense ***. Notwithstanding the
foregoing, Arcion shall not, and shall not permit any Affiliate thereof or Third
Party to, proceed against an alleged infringer of the Arcion Patents in the
Territory (1) unless significant damages are reasonably expected to be recovered
from the infringer in such proceeding and (2) without first consulting with BDSI
regarding the strategy for such proceeding and considering in good faith BDSI’s
comments regarding such proceeding; provided that Arcion shall not, nor shall it
permit any other licensee of Arcion under the Arcion Patents in the Territory
to, proceed against an alleged Field Infringement.

 

23



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

6.3 Infringement of Third Party Rights. In the event that a claim of
infringement of a Third Party’s Patents is made or brought against either Party
with respect to the manufacture, use, sale, or importation of the Product, the
Party receiving such claim shall promptly inform the other Party in writing, and
the Parties shall consult with each other in order to develop a strategy for
addressing the alleged infringement. Each Party shall reasonably cooperate with
the other Party, as reasonable requested thereby, in any investigations
undertaken to determine any potential infringement. As between the Parties, BDSI
(and/or its Affiliates and Sublicensees) shall have the first and primary right,
but not the obligation, at its own expense (subject to Section 6.6) to defend,
control the defense of, and/or settle any such claim against BDSI, its
Affiliates, or Sublicensees, using counsel of its own choice.

6.4 Litigation Control. The Party pursuing or controlling any action or defense
under Section 6.2 or 6.3 (the “Controlling Party”) shall be free to enter into a
settlement, consent judgment, or other voluntary disposition of any such action
or defense, provided, however, that (i) the Controlling Party shall consult with
the other Party (the “Secondary Party”) ***. With respect to ***, the Secondary
Party shall provide the Controlling Party notice of ***. Any recovery or damages
received by the Controlling Party with respect to the infringement of the rights
to Arcion Patents granted under this Agreement, or in settlement of any matter
subject to Section 6.2 or 6.3, shall be used first to reimburse the Parties for
unreimbursed reasonable, documented expenses (excluding, with respect to any
costs or expenses incurred by Arcion, compensation of any employees or
consultants of Arcion or any Affiliate thereof) incurred in connection with such
action or settlement, and the remainder shall be split *** to Controlling Party
and *** to Secondary Party Notwithstanding the foregoing, the Secondary Party,
at its expense, shall have the right to be represented by counsel of its choice
in any proceeding governed by this Section 6.4.

6.5 Reimbursement. Each Party shall invoice the other Party for any reasonable,
documented costs incurred that are to be borne by the other Party pursuant to
this Section 6 (which reimbursable costs shall exclude any costs or expenses
incurred by Arcion with respect to its compensation of any employees or
consultants of Arcion or any Affiliate thereof). Each Party shall pay the other
Party such amounts within thirty (30) Calendar Days of its receipt of any such
invoice, except to the extent such amounts are the subject of a good faith
dispute, in which the amounts subject to such dispute shall be due within thirty
(30) Calendar Days of the resolution of such dispute.

6.6 Litigation Credit. To the extent there is no recovery of damages, or amounts
received in settlement, by BDSI or its Affiliates with respect to any matter
contemplated by Section 6.2 or 6.3 above, or all such amounts received with
respect to a particular matter are insufficient to fully reimburse BDSI or its
Affiliates for any amounts incurred thereby with respect to such matter
(including but not limited to attorneys’ fees, out-of-pocket costs, and all
amounts paid as judgments, damages, or in settlement) (such amounts,
“Infringement Costs”), BDSI shall be entitled to ***. If the total Infringement
Cost Credit applicable for any particular Calendar Quarter exceeds more than
***.

 

24



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

6.7 Trademarks. BDSI, its Affiliates, and Sublicensees may, in their sole
discretion, select trademarks for the Product (“Product Marks”) and shall own
all such trademarks. To the extent BDSI, its Affiliates, and Sublicensees pursue
trademarks for Products, as between the parties, BDSI, its Affiliates, and
Sublicensees shall have the sole responsibility for the filing, prosecution and
maintenance of registrations of trademarks for Products, at their sole expense.

7. CONFIDENTIALITY

7.1 Confidentiality Obligations. The Parties agree that, for the Term and for
five (5) years thereafter, each Party will keep completely confidential and will
not publish, submit for publication or otherwise disclose, and will not use for
any purpose except for the purposes contemplated by this Agreement, any
Confidential Information of the other Party.

7.2 Authorized Disclosure. Each Party may disclose Confidential Information of
the other Party to the extent that such disclosure is:

(a) made in response to a valid order of a court of competent jurisdiction;
provided, however, that in each case such disclosing Party will, to the extent
reasonably practicable, (i) first have given written notice to the other Party
and given such other Party a reasonable opportunity to take appropriate action
and (ii) cooperate with such other Party as necessary to obtain an appropriate
protective order or other protective remedy or treatment; provided, further,
that in each case, the Confidential Information disclosed in response to such
court or governmental order will be limited to that information which is legally
required to be disclosed in response to such court or governmental order, as
determined in good faith by counsel to the Party that is obligated to disclose
Confidential Information pursuant to such order;

(b) otherwise required to be disclosed by any applicable law, rule, or
regulation (including, without limitation, the U.S. federal securities laws and
the rules and regulations promulgated thereunder) or the requirements of any
stock exchange to which a Party is subject; provided, however, that the Party
that is so required will provide such other Party with written notice of such
disclosure reasonably in advance thereof to the extent reasonably practicable
and reasonable measures will be taken to assure confidential treatment of such
information, including such measures as may be reasonably requested by the
disclosing Party with respect to such Confidential Information;

(c) made by such Party, in connection with the performance of this Agreement, to
such Party’s Affiliates, licensees or sublicensees, directors, officers,
employees, consultants, representatives or agents, or to other Third Parties, in
each case on a need to know basis and solely to use such information for
business purposes relevant to and permitted by this Agreement, and provided that
(i) each individual and entity to whom such Confidential Information is
disclosed is bound in writing to non-use and non-disclosure obligations no less
than substantially as restrictive as those set forth in this Agreement and
(ii) the Party making such disclosure shall be liable for such Third Parties’
compliance with such obligations; or

(d) made by such Party to existing or potential acquirers, existing or potential
collaborators, licensees, licensors, sublicensees, investment bankers,
accountants, attorneys, existing or potential investors, merger candidates,
partners, venture capital firms or other financial institutions or investors for
use of such information for business purposes relevant to this Agreement or for
due diligence in connection with the financing, licensing or acquisition of such
Party (or such Party’s acquisition of, or merger with, a Third Party), and
provided that (i) each individual and entity to whom such Confidential
Information is disclosed is bound in writing to non-use and non-disclosure
obligations (or in the case of attorneys or accountants, an equivalent
professional duty of confidentiality) at least as restrictive as those set forth
in this Agreement and (ii) the Party making such disclosure shall be liable for
such Third Parties’ compliance with such obligations.

 

25



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

7.3 Publicity. Press releases or other similar public communication by either
Party not required by any applicable law, rule, or regulation or the
requirements of any stock exchange to which a Party is subject and disclosing
the existence or terms of this Agreement, or concerning either Party’s
performance or exercise of its rights under this Agreement, will require the
advance written approval of the other Party, provided that Arcion will not
unreasonably withhold, condition, or delay any such approval sought by BDSI. The
foregoing notwithstanding, communications required by any applicable law, rule,
or regulation or the requirements of any stock exchange to which a Party is
subject, and disclosures of information for which consent has previously been
obtained, will not require advance approval, but will be provided to the other
Party as soon as practicable after the release or communication thereof,
provided that, with respect to any such communications required by any
applicable law, rule, or regulation or the requirements of any stock exchange to
which a Party is subject, the Party required to make such disclosure shall, to
the extent reasonable practicable and such disclosure does not include
information for which consent has previously been obtained, provide the other
Party a reasonable opportunity to review and comment on such communications.

7.4 Publications. Subject to Sections 7.1 and 7.3 and this Section 7.4, each
Party shall have the right to publish, present or otherwise disclose, including
in scientific journals or promotional literature, information pertaining to
Arcion Technology or any Product; provided, however, that:

a. if BDSI or any Affiliate thereof desires to publish or present any such
information, then the following procedure shall apply: (i) BDSI shall first
provide a copy of the proposed publication or presentation to Arcion for review
and comment *** in advance of any submission for publication or presentation
(or, in the case of any presentation, *** in advance of such submission) (such
***, the “Review Period”); (ii) if during the Review Period BDSI receives
written notice from Arcion identifying specific Confidential Information of
Arcion in such a proposed publication or presentation, then, at the reasonable
request of Arcion in such notice and at Arcion’s option, BDSI shall, and BDSI
shall use Commercially Reasonable Efforts to ensure that its Affiliates and
Sublicensees, delete such Confidential Information from the proposed publication
and/or delay such publication or presentation for up to an additional *** in
order to permit Arcion to file a patent application covering such Confidential
Information; and

b. if Arcion or any Affiliate thereof desires to publish or present any such
information pertaining to any Product or any Arcion Technology, then Arcion
shall first provide a copy of the proposed publication or presentation to BDSI
for review and approval for a period not to exceed *** in advance of any
submission for publication or presentation (or, in the case of any presentation,
*** in advance of such submission), and Arcion shall not submit, publish, or
present such proposed publication or presentation without BDSI’s prior written
consent, provided that the foregoing shall not, in any event, limit Arcion’s
ability to file for and obtain patent protection for any inventions described or
enabled in such proposed publication or presentation.

 

26



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

8. NON-COMPETITION. Each Party shall (and shall ensure that Affiliates do):

(i) not manufacture, use, develop, promote, sell, distribute, import, export, or
otherwise commercialize any Competing Product or, in the case of Arcion or any
Affiliate thereof, Product in the Field;

(ii) not acquire from any Third Party the right to manufacture, use, develop,
promote, sell, distribute, import, export, or otherwise commercialize any
Competing Product or, in the case of Arcion, Product in the Field;

(iii) not enter into any agreement pursuant to which any Third Party may
manufacture, use, develop, promote, sell, distribute, or otherwise commercialize
any Competing Product or, in the case of any agreement executed by Arcion or any
Affiliate thereof, Product in the Field; and

(iv) not otherwise enable any Third Party, directly or indirectly, to
manufacture, develop, promote, sell, distribute, or otherwise commercialize any
Competing Product or, in the case of Arcion or any Affiliate thereof, Product.

Notwithstanding anything to the contrary, nothing in this Section 8 shall be
construed as limiting or prohibiting any activities of BDSI, its Affiliates, or
Sublicensees with respect to the manufacture, use, sale, Development, or
Commercialization of Products under this Agreement.

9. RIGHT OF FIRST NEGOTIATION. As described in this Section 9, BDSI shall have a
right of first negotiation to acquire the Arcion Technology. Prior to Arcion or
any of its Affiliates entering into any material negotiations or agreement with
any Third Party with respect to any sale, transfer, disposition or assignment of
any Arcion Technology (including but not limited to any such sale, transfer,
disposition or assignment effected by a Change of Control of Arcion) (an “ROFN
Transaction”), Arcion shall provide written notice thereof to BDSI (such notice
to BDSI, the “Initiating Notice”) and, if BDSI expresses interest in acquiring
the Arcion Technology subject to such ROFN Transaction by providing written
notice thereof to Arcion within *** of BDSI’s receipt of the Initiating Notice
(such a notice from BDSI, the “Interest Notice”), then the Parties shall
negotiate in good faith to reach agreement on a binding or non-binding term
sheet containing commercially reasonable terms with respect to such a sale,
transfer, disposition or assignment for up to *** commencing on the date of
Arcion’s receipt of the Interest Notice, provided that Arcion shall not provide
an Initiating Notice with respect to any ROFN Transaction prior to the date on
which Arcion’s board of directors formally resolves, in good

 

27



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

faith, that Arcion should use, and directs Arcion’s management to use, material
efforts to pursue the particular structure and form of such ROFN Transaction for
all, or a particular portion, of the Arcion Technology with one or more Third
Parties. If the parties agree to a term sheet for such rights within such ***
period, then the Parties shall negotiate in good faith towards a definitive
agreement containing commercially reasonable terms for such a transaction,
consistent with the agreed upon term sheet, for a period of up to an additional
*** following the date on which the Parties agreed on such term sheet. If
(i) BDSI does not provide an Interest Notice for a particular ROFN Transaction
within the applicable *** Period or (ii) BDSI provides an Interest Notice for a
particular ROFN Transaction within the applicable *** Period, but the Parties do
not (x) agree on a term sheet concerning a ROFN Transaction within the
applicable *** period following such Interest Notice or (y) enter into a
definitive agreement concerning such an ROFN Transaction within the *** period
following the Parties’ agreement on a term sheet therefor, then BDSI’s right of
first negotiation with respect to such ROFN Transaction shall expire and be of
no further force or effect for the Arcion Technology and territory(ies) that
were the subject of such negotiations. Arcion shall not, and shall ensure that
its Affiliates do not, enter into any material negotiations or agreement with
any Third Party with respect to any sale, transfer, disposition or assignment
with respect to any Arcion Technology (I) without first complying with the
applicable obligations of this Section 9 or (II) in any way that would conflict
with BDSI’s rights under, and the intent of, this Section 9.

10. INTELLECTUAL PROPERTY. Except as otherwise expressly set forth in this
Agreement, as between the Parties, each Party ***.

11. TERM AND TERMINATION

11.1 Term. This Agreement shall become effective on the Effective Date and shall
continue, on a country-by-country and Product-by-Product basis, until the
earlier of (i) the expiration of the Royalty Term for a particular Product in a
particular country or (ii) the effective date of termination pursuant to
Section 11.2 or 11.3 (the period from the Effective Date until such expiration
or termination, the “Term”). Upon expiration of this Agreement pursuant to
clause (i) above with respect to a particular Product and country, BDSI and its
Affiliates shall have the perpetual, unrestricted, irrevocable, fully-paid,
royalty-free exclusive right, with rights of sublicense, to make, have made,
use, sell, offer for sale, and import such Product in such country.

11.2 Termination for Material Breach. If either Party materially breaches this
Agreement at any time, the non-breaching Party shall have the right to terminate
this Agreement by written notice to the breaching Party, if (a) such material
breach is not cured within *** after written notice is given for a material
payment breach and *** in the case of any other material breach by the
non-breaching Party to the breaching Party specifying the material breach and
(b) the non-breaching Party provides notice confirming such termination within
*** following the expiration of such *** period, as applicable, without cure of
such material breach. The foregoing notwithstanding, if such material breach is
cured or remedied or shown to be non-existent or not material within the
aforesaid *** period, as applicable, the non-breaching party’s notice(s)
hereunder shall be automatically withdrawn and of no effect.

 

28



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

11.3 Termination for Convenience by BDSI. This Agreement may be terminated by
BDSI, in its sole discretion, upon *** written notice to Arcion.

11.4 Effects of Termination.

a. Upon termination of this Agreement by Arcion pursuant to Section 11.2 or by
BDSI pursuant to Section 11.3, all rights granted to BDSI pursuant to
Section 2.1 shall immediately terminate and, except as contemplated below, BDSI
shall cease manufacturing, Developing and Commercializing the Product; provided,
however, BDSI, its Affiliates, and Sublicensees shall have the privilege,
subject to BDSI’s payment of royalties as required under Section 3.2, of
selling, within *** of the date this Agreement is terminated (the “Termination
Date”), any finished Products or Products in inventory or the process of
manufacture as of the Termination Date or performing its or their obligations
with respect to any Product under any agreement with a Third Party for a period
of *** thereafter.

b. Upon any termination of this Agreement by BDSI pursuant to Section 11.2,
Arcion shall, if and as requested by BDSI, purchase any of BDSI’s or its
Affiliates’ inventory of Product (or corresponding placebo) or Product (or
corresponding placebo) in the process of manufacture on behalf of BDSI or any
Affiliate thereof at the time of such termination for an amount equal to BDSI’s
and its Affiliates’ fully-burdened cost of manufacturing, procuring, shipping,
handling, and storing such Product (or corresponding placebo) inventory or
work-in-process.

c. In the event of a termination of this Agreement pursuant to Section 11.2 or
11.3, and subject to the rights of BDSI, its Affiliates, and Sublicensees set
forth in Section 11.4.a, BDSI ***.

d. In the event of any ***, any amounts that thereafter become due to any Third
Parties by BDSI or any Affiliate thereof, with respect to such *** shall be the
responsibility of Arcion and shall be paid by Arcion to BDSI (or, if and as
elected in writing by BDSI, paid directly to such Third Parties) in reasonably
sufficient time to enable BDSI or any Affiliate thereof to comply with any such
payment obligations to any Third Parties.

e. To the extent any of BDSI’s or its Affiliates’ rights to BDSI Technology,
were obtained by BDSI or an Affiliate thereof pursuant to a license or similar
agreement with a Third Party that relates solely to Products, and subject to the
terms of any such agreement, BDSI shall, upon termination of this Agreement ***.

f. Notwithstanding any provision herein to the contrary, in the event (A) BDSI
or an Affiliate thereof has entered into any sublicense agreement granting any
Third Party rights to Develop and/or Commercialize Products as permitted by this
Agreement (but which agreement must, in any event, include rights for such Third
Party to Commercialize Products), (B) this Agreement is terminated, and (C) such
sublicense is in effect as of such termination, such sublicense granted
hereunder and such Sublicensee’s rights under such sublicense will, to the
extent provided therein, survive such termination, with Arcion as the
Sublicensee’s direct licensor ***

 

29



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

The provisions of this Section 11.4.f. must be included, referenced, or
otherwise reasonably accounted for in a sublicense agreement with a Sublicensee
concerning Arcion Technology in order for the applicable Sublicensee’s rights to
survive termination of this Agreement as set forth above.

11.5 Remedies. Any rights or remedies set forth in this Section 11 are not
exclusive, and shall not limit any other legal or equitable remedies that are
available to the Parties.

11.6 Survival. Termination or expiration of this Agreement for any reason will
be without prejudice to any rights that will have accrued to the benefit of any
Party prior to such termination or expiration, and any termination or expiration
of this Agreement shall not relieve either Party of any obligation which has
accrued prior to the effective date of such termination or expiration, which
obligations shall remain in full force and effect. The following provisions
shall survive any expiration or termination of this Agreement: Sections ***,
together with any Sections referenced in such surviving provisions or necessary
to give them effect.

12. REPRESENTATIONS AND WARRANTIES

12.1 Representations and Warranties of Arcion. Arcion represents and warrants to
BDSI as follows:

a. Arcion is a corporation, duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to operate its properties and to carry on its
business as presently conducted.

b. Arcion has full power and authority to execute, deliver and perform this
Agreement. There are no liens or other encumbrances on the Arcion Technology,
Arcion IND, or any part of either of the foregoing which would interfere with
the rights granted, or assignment of assets, to BDSI hereunder. This Agreement
constitutes the legally binding and valid obligation of Arcion, enforceable in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, moratorium and other laws affecting creditors’ rights
generally.

c. The execution, delivery and performance by Arcion of this Agreement and the
consummation of the transactions contemplated hereby will not result in any
violation of, conflict with, result in a breach of or constitute a default under
any contract or agreement to which Arcion or any Affiliate thereof is a party.

d. There is no action, suit, proceeding or investigation pending or, to Arcion’s
and its Affiliates’ knowledge, currently threatened orally or in writing against
or affecting Arcion or any Affiliate thereof that questions the validity of this
Agreement, the validity or ownership of any Arcion Patent(s), or the right of
Arcion to enter into this Agreement or consummate the transactions contemplated
hereby and, to Arcion’s and its Affiliates’ knowledge, there is no basis for the
foregoing.

 

30



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

e. To the best of Arcion’s and its Affiliates’ knowledge, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority,
or any Third Party, on the part of Arcion or any Affiliate thereof is required
in connection with the execution, delivery and performance of this Agreement.

f. Arcion has disclosed in writing to BDSI all Patents owned, controlled, or
licensed by Arcion or its Affiliates as of the Effective Date which (i) Cover
any Products or other gel-based products incorporating Clonidine or any
Derivative thereof in the Field, (ii) Cover the manufacture, use, sale or
importation of such Products, or (iii) are otherwise necessary or appropriate to
develop, manufacture and commercialize Products or other gel-based products
incorporating any Clonidine or any Derivative thereof in the Field. The Arcion
Patents constitute all such Patents, and all such Patents are set forth on
Schedule 1.5 attached hereto. Neither Arcion nor any Affiliate thereof has
owned, in-licensed, or controlled, at any time prior to the Effective Date, any
Know-How, other than Arcion Know-How, necessary or reasonably useful for the
discovery, research, Development, manufacture, or Commercialization of any
Product.

g. There are no inventors of Arcion Patents other than those listed as inventors
on the Initial Arcion Patents as they exist as of the Effective Date, and no
Arcion Patents are subject to any assignment or obligation of assignment, in
whole or in part, to any Third Party.

h. No research or Development of the Arcion Technology, manufacture of Products,
or research leading to the inventions Covered by the Arcion patents was
supported in whole or part by funding or grants by any governmental agency or
philanthropic or charitable organization.

i. The Arcion Technology is wholly-owned by Arcion, free and clear of all
mortgages, pledges, charges, liens, equities, security interests, shop rights,
or other encumbrances or similar agreements, or any other obligation.

j. No Third Party or Affiliate of Arcion has any rights or ownership interest in
any Arcion Technology, and neither Arcion nor any Affiliate thereof obtained
rights to any of the Arcion Technology by license or any similar contract or
agreement with any Third Party or Affiliate of Arcion.

k. Neither Arcion nor any Affiliate thereof is aware of any Third Party
intellectual property rights (including any Patent(s)) that were (prior to the
Effective Date) or would be (following the Effective Date) infringed,
misappropriated, or otherwise violated by the, or that are reasonably required
for the anticipated, use, manufacture, sale, import, export, Development, or
Commercialization of the Product in the form under Development by or on behalf
of Arcion or any Affiliate thereof as of the Effective Date or any other form
previously manufactured or Developed by or on behalf of Arcion or any Affiliate
thereof.

 

31



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

l. Arcion is not aware of, and does not own or control (by license or
otherwise), any intellectual property rights (including but not limited to any
Patent(s)) claiming or concerning (i) any Delivery Device(s) used with respect
to any Product prior to the Effective Date, or any portion or component thereof,
or (ii) the use or manufacture of any of the foregoing.

m. No written or oral communication has been received by Arcion or any Affiliate
thereof, and no investigation, regulatory enforcement action (including seizure,
injunction, civil penalty or criminal action) or any related Governmental
Authority or Regulatory Authority review is or, in respect of any Product, to
the knowledge of the Arcion or any Affiliate thereof, was at any time pending or
is threatened by any Governmental Authority or Regulatory Authority with respect
to (i) any alleged or actual violation by Arcion, any Affiliate thereof, or any
contractor of either of the foregoing of any permit, Applicable Law or other
requirement of any Governmental Authority or Regulatory Authority relating to
the operations conducted by or on behalf of Arcion or any Affiliate thereof with
respect to any Product or Arcion Technology or (ii) any alleged or actual
failure to have or maintain in effect all permits required in connection with
the operations conducted by or on behalf of Arcion or any Affiliate thereof with
respect to any Product or Arcion Technology. Neither Arcion or any Affiliate
thereof has received from the FDA, the U.S. Drug Enforcement Administration
(“DEA”), or any similar state, local, federal, or foreign Governmental Authority
or Regulatory Authority any written notice regarding the approvability or
approval of any Products. With respect to any Products, no officer, employee or,
to the knowledge of Arcion or any Affiliate thereof, agent of the Arcion has
made any untrue statement of a material fact or a fraudulent statement to the
FDA, DEA or any similar state, local, federal, or foreign Governmental Authority
or Regulatory Authority, failed to disclose any material fact required to be
disclosed to the FDA, the DEA or any similar state, local, federal, or foreign
Governmental Authority or Regulatory Authority, or committed an act, made a
statement or failed to make a statement that, at the time such act, statement or
omission was made, could reasonably be expected to provide a basis for the FDA,
the DEA or any similar state, local, federal or foreign Governmental Authority
or Regulatory Authority to invoke the FDA’s policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities” set forth in
56 Fed. Reg. 46191 (September 10, 1991) or any similar policy, nor has any
director, officer, employee or, to the knowledge of Arcion or any Affiliate
thereof, agent of Arcion or any Affiliate thereof been convicted of any crime or
engaged in any conduct for which debarment is mandated by 21 U.S.C. Article
335a(a) (or any similar law, rule, or regulation) or authorized by 21 U.S.C.
Article 335a(b) (or any similar law, rule, or regulation inside the United
States or in any jurisdiction outside the United States).

n. To the knowledge of Arcion and its Affiliates, Arcion and its Affiliates have
taken all reasonable actions necessary or appropriate to preserve the
confidentiality of all trade secrets, proprietary and other confidential
information material to Products and Arcion Technology.

 

32



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

o. Neither Arcion nor any Affiliate thereof is aware of any Third Party
activities which constitute misappropriation or infringement of any Arcion
Technology.

p. Arcion owns all right, title, and interest to the Arcion IND free and clear
of all liens, claims, and encumbrances, the Arcion IND constitutes the only
Regulatory Filing concerning any Product made or submitted prior to the
Effective Date, and there are no Regulatory Approvals or other Regulatory
Filings in place or effective in any jurisdiction with respect to any Product.

q. The Arcion IND is and has been filed, updated, and maintained in accordance
with Applicable Laws and pharmaceutical industry standards, and neither Arcion
nor any Affiliate thereof has received nor been the subject of, nor is aware of
any information for which one would reasonably expect Arcion or any Affiliate
thereof to receive or be the subject of, any correspondence or other action on
the part of any Regulatory Authority which would or could reasonably be expected
to have a material adverse effect on any study with respect to the Product or on
the Development or Commercialization of any Product.

r. All information provided to BDSI, its Affiliates, and their employees,
officers, directors, agents, and other representatives by or on behalf of Arcion
or any Affiliate thereof with respect to Products and the Arcion Technology is,
to Arcion’s and its Affiliates’ knowledge, accurate. Arcion has provided all
information, documents, and Know-How known to, or in the possession or control
of, Arcion or any Affiliate thereof that is material (or would be reasonably
considered material) to the Development, manufacture, or Commercialization of
any Products, and neither Arcion nor any Affiliate thereof is aware of any
information, documents, or Know-How that would reasonably be anticipated to
adversely affect the Development, manufacture, or Commercialization of Products
that has not been disclosed to BDSI prior to the Effective Date.

s. All Clinical Trial Material has been manufactured, handled, shipped, and
stored in accordance with Applicable Laws and GMP and strictly conforms to the
specifications therefor set forth on Schedule 4.3 attached hereto (the
“Specifications”). Arcion owns all right, title, and interest in the Clinical
Trial Materials, free and clear of all liens, claims, and encumbrances. To the
knowledge of Arcion and its Affiliates, the use of any Clinical Trial Materials
(or filling of any Delivery Devices with Product for use) in any Development of
Products (including clinical trials) following the Effective Date shall not
constitute infringement or misappropriation of any Third Party’s intellectual
property rights.

t. All Development of Product performed prior to the Effective Date was
performed in accordance with all Applicable Laws, all human clinical studies of
Products performed prior to the Effective Date were performed in accordance with
the protocols established therefor and GCP, and all Product or placebo
administered to patients or

 

33



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

subjects in any such studies was, and any Delivery Device(s) used in any such
studies were, manufactured, handled, shipped, and stored in accordance with GMP,
Applicable Laws, and the Specifications.

12.2 Representations and Warranties of BDSI. BDSI represents and warrants to
Arcion as follows as of the Effective Date:

a. BDSI is a corporation, duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to operate its properties and to carry on its
business as presently conducted.

b. BDSI has full power and authority to execute, deliver and perform this
Agreement. This Agreement constitutes the legally binding and valid obligations
of BDSI, enforceable in accordance with their terms, except as such enforcement
may be limited by applicable bankruptcy, moratorium and other laws affecting
creditors’ rights generally.

c. The execution, delivery and performance by BDSI of this Agreement and the
consummation of the transactions contemplated thereby will not result in any
violation of, conflict with, result in a breach of or constitute a default under
any contract or agreement material to BDSI, its business or its assets.

d. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority on the part of BDSI is required in connection with
the execution, delivery and performance of this Agreement.

e. There is no action, suit, proceeding or investigation pending or, to BDSI’s
knowledge, currently threatened against or affecting BDSI or that questions the
validity of this Agreement, or the right of BDSI to enter into this Agreement or
consummate the transactions contemplated hereby and, to BDSI’s knowledge, there
is no reasonable basis for the foregoing.

12.3 Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT,
INCLUDING SECTIONS 12.1 AND 12.2, AS APPLICABLE, THE PARTIES MAKE NO
REPRESENTATIONS AND GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND THE PARTIES EACH SPECIFICALLY
DISCLAIM ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE, OR AS TO THE SUCCESS OR LIKELIHOOD OF SUCCESS OF THE RESEARCH,
DEVELOPMENT OR COMMERCIALIZATION OF THE COMPOUND OR PRODUCT UNDER THIS
AGREEMENT.

 

34



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

13. INDEMNITIES; LIMITS ON LIABILITY

13.1 Indemnification by Arcion. Subject to Section 13.3, Arcion hereby agrees to
defend, indemnify and hold harmless BDSI, its Affiliates, Sublicensees, any
contractors of any of the foregoing, and each of their directors, officers,
employees, agents, and other representatives (“BDSI Indemnitees”) from and
against all suits, claims, proceedings or causes of action brought by Third
Parties (“Claims”), and all associated damages, liabilities, expenses and/or
loss, including reasonable legal expenses and reasonable attorneys’ fees
(“Losses”), to the extent arising out of Arcion’s, its Affiliates’, or Arcion’s
or its Affiliates’ officers’, directors’, employees’, contractors’, agents’, or
other representatives’ (i) negligence or willful misconduct, (ii) breach of this
Agreement, (iii) failure to comply with any Applicable Law, or (iv) manufacture,
use, Development, Commercialization, import, or export of any Product(s) by
Arcion prior to the Effective Date.

13.2 Indemnification by BDSI. Subject to Section 13.3, BDSI hereby agrees to
indemnify, defend and hold Arcion, its Affiliates, and Arcion’s and its
Affiliates’ officers, directors, employees, contractors, agents, and other
representatives (collectively, “Arcion Indemnitees”) harmless from and against
any Losses resulting from Claims brought against any Arcion Indemnitee(s)
resulting from BDSI’s, its Affiliates’, Sublicensees’ or any BDSI
Representative’s (i) negligence or willful misconduct, (ii) breach of this
Agreement, (iii) failure to comply with Applicable Laws, or (iv) manufacture,
use, Development, Commercialization, import, or export of any Product(s), except
to the extent such Losses result from any Arcion Indemnitee’s (A) negligence or
willful misconduct, (B) breach of this Agreement, (C) failure to comply with any
Applicable Laws, or (D) manufacture, use, Development, Commercialization,
import, or export of any Product(s) by Arcion prior to the Effective Date.

13.3 Indemnification Procedures. Each Party’s agreement to indemnify, defend,
and hold harmless under Section 13.1 or 13.2, as applicable, is conditioned upon
the indemnified party (a) providing written notice to the indemnifying Party of
any claim, demand or action arising out of the indemnified matter as soon as
reasonably possible, and in any event no later than within thirty (30) Calendar
Days after the indemnified Party has actual knowledge of such claim, demand or
action, (b) permitting the indemnifying Party to assume control over the
investigation of, preparation and defense against, and settlement or voluntary
disposition of any such claim, demand or action, (c) assisting the indemnifying
Party, at the indemnifying Party’s reasonable expense, in the investigation,
preparation, defense, and settlement or voluntary disposition of any such claim,
demand or action, and (d) not compromising, settling, or entering into any
voluntary disposition of any such claim, demand or action without the
indemnifying Party’s prior written consent, which consent shall not be
unreasonably withheld; provided, however, that, if the party entitled to
indemnification fails to promptly notify the indemnifying Party pursuant to the
foregoing clause (a), the indemnifying Party will only be relieved of its
indemnification obligation to the extent materially prejudiced by such failure.
In no event may the indemnifying Party compromise, settle, or enter into any
voluntary disposition of any claim, demand or action in any manner that admits
material fault or wrongdoing on the part of the indemnified party or incurs
non-indemnified liability on the part of the indemnified party without the prior
written consent of the indemnified party, and in no event may the indemnifying
Party settle, compromise, or agree to any voluntary disposition of any matter
subject to indemnification hereunder in any manner which may ***.

 

35



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

13.4 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES
BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A CLAIM OR ACTION OF
CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE,
ARISING OUT OF THIS AGREEMENT, PROVIDED THAT, NOTWITHSTANDING ANYTHING TO THE
CONTRARY, THE FOREGOING SHALL NOT BE CONSTRUED TO LIMIT THE INDEMNITY
OBLIGATIONS SET FORTH IN SECTIONS 13.1 AND 13.2 ABOVE OR EITHER PARTY’S
LIABILITY FOR PATENT INFRINGEMENT OR BREACH OF SECTION 7.

13.5 Insurance. Each Party shall carry and maintain insurance of the types and
in amounts which are reasonable and customary in the U.S. pharmaceutical
industry for companies of comparable size and activities. Such insurance will
insure against all liability, including but not limited to, bodily injury or
property damage arising out of the manufacture, sale, distribution, marketing,
Development or Commercialization of Products. Such coverage shall include
commercial general liability insurance, including product liability insurance,
and have limits of liability which are commercially reasonable for the U.S.
pharmaceutical industry, which shall in no event be less than $*** per loss
occurrence and $*** in the aggregate. Such coverage shall be maintained by each
party for not less than *** following expiration or termination of this
Agreement or if such coverage is of the “claims made” type, for following
expiration or termination of this Agreement. Upon written request from a Party,
the other Party shall promptly provide written evidence (e.g., certificates) of
such insurance that is reasonably satisfactory to the requesting Party. It is
understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Section 13.

14. DISPUTE RESOLUTION. In the event that a dispute arises between the Parties
in the course of this Agreement, the dispute will be referred to the attention
of the Chief Executive Officer of Arcion and the Chief Executive Officer of BDSI
or their designees (or, in the case of a Party that does not have a Chief
Executive Officer, the highest-ranking executive officer thereof or their
designee) (the “Executive Officers”). The Executive Officers will meet as soon
as reasonably possible thereafter and in good faith attempt to resolve such
dispute. If, within *** after referral of such dispute to the Executive Officers
by either Party, the Executive Officers are unable to resolve such dispute,
either Party will have the right to have the dispute resolved by binding
arbitration, initiated by either Party on *** notice to the other Party
following the expiration of the *** period referenced above (the “Initiation
Notice”), under the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then pertaining (available at www.adr.org), except where
those rules conflict with this provision, in which case this provision controls,
applying the laws of the State of Delaware, without regards to its conflicts of
law provisions, before three (3) independent, neutral arbitrators experienced in
the pharmaceutical industry and licensing transactions in such industry. The
place of arbitration shall be Washington, District of Columbia. Arcion and BDSI
shall each be entitled to select one (1) such arbitrator, with the two (2) such
arbitrators so selected selecting the third (3rd) such arbitrator. In the event
either Party fails to select its arbitrator within *** of the Initiation Notice,
the arbitrator selected by the other Party within such *** period shall be
entitled to select such arbitrator. The

 

36



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

arbitration shall be conducted in English. The decision of the arbitrators will
be final and binding on the Parties, and any decision of the arbitrators may be
enforced in any court of competent jurisdiction. Each Party shall bear its own
expenses and an equal share of the reasonable, documented expenses of the
arbitration panel and any fees required by AAA to submit such matter to
arbitration, unless the panel determines that any such fees or expenses are to
be paid by the non-prevailing Party. Notwithstanding the foregoing, either Party
may seek injunctive, equitable, or similar relief from a court of competent
jurisdiction in accordance with Section 15.5 as necessary to enforce its rights
hereunder without the requirement of arbitration

15. MISCELLANEOUS

15.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party, nor be deemed to have defaulted under or breached this Agreement,
for failure or delay in fulfilling or performing any term of this Agreement, to
the extent, and for so long as, such failure or delay is caused by or results
from causes beyond the reasonable control of the affected Party, including fire,
floods, embargoes, power shortage or failure, acts of war (whether war be
declared or not), insurrections, riots, terrorism, civil commotions, strikes,
lockouts or other labor disturbances, acts of God or any acts, omissions or
delays in acting by any governmental authority or the other Party, provided
that, notwithstanding the foregoing, the payment of amounts due under this
Agreement may not be delayed due to a force majeure affecting the Party required
to make such payment.

15.2 Assignment. Neither Party may assign this Agreement, or any of its rights
or obligations hereunder without the other Party’s prior written consent,
provided that (W) Arcion will not unreasonably withhold, condition, or delay any
such consent sought by BDSI; (X) BDSI will not unreasonably withhold, condition,
or delay any such consent sought by Arcion for any assignment hereof to any
entity other than a BDSI Competitor; (Y) BDSI shall, notwithstanding anything to
the contrary, be entitled, without Arcion’s prior written consent, to assign or
transfer this Agreement (i) in connection with the transfer or sale of all or
substantially all of BDSI’s assets or business (or that portion thereof related
to the subject matter of this Agreement), (ii) in the event of BDSI’s merger,
consolidation, reorganization, change of control or similar transaction, or
(iii) to an Affiliate of BDSI; and (Z) Arcion shall, notwithstanding anything to
the contrary, be entitled, without BDSI’s prior written consent, to assign or
transfer this Agreement to a Third Party in connection with a Change of Control
of Arcion in which any Third Party involved with the consolidation, merger, or
reorganization constituting such Change of Control, the Third Party becoming the
legal or beneficial owner of more than fifty percent (50%) of Arcion’s voting
securities as a result of such Change of Control, or the Third Party purchasing,
being assigned, leased, or licensed, or otherwise obtaining all or substantially
all of Arcion’s assets as a result of such Change of Control is not, in any of
the foregoing cases, a BDSI Competitor or an affiliate thereof (as defined for
purposes of Section 1.8). Any permitted assignee of either Party shall, as a
condition to such assignment, assume all obligations of its assignor arising
under this Agreement following such assignment. Any purported assignment by a
Party of this Agreement, or any of such Party’s rights or obligations hereunder,
in violation of this Section 15.2 shall be void.

 

37



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

15.3 Severability. If one or more provisions of this Agreement is held to be
invalid, illegal or unenforceable, the Parties shall substitute, by mutual
consent, valid provisions for such invalid, illegal or unenforceable provisions
which valid provisions are, in their economic effect, sufficiently similar to
the invalid provisions that it can be reasonably assumed that the Parties would
have entered into this Agreement with such provisions. In the event that such
provisions cannot be agreed upon, the invalidity, illegality or unenforceability
of one or more provisions of the Agreement shall not affect the validity of this
Agreement as a whole.

15.4 Notices. Any notice, consent or report required or permitted to be given or
made under this Agreement by one Party to the other Party shall be in English
and in writing, delivered personally or by U.S. first class mail or express
courier providing evidence of receipt, postage prepaid (where applicable), at
the following address for a Party (or such other address for a Party as may be
specified by like notice):

 

To BDSI:

 

BioDelivery Sciences International, Inc.

801 Corporate Center Dr., Suite 210,

Raleigh, North Carolina 27607

Attn: Chief Executive Officer or President

 

With a copy (which shall not constitute notice) to:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attn: Jason S. Wood

  

To Arcion:

 

Arcion Therapeutics, Inc.

2400 Boston St., Suite 330

Baltimore, Maryland 21224

Attn: Chief Executive Officer or President

 

With a copy (which shall not constitute notice) to:

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Christopher Denn, Esq.

All such notices, consents or reports shall be effective upon receipt.

15.5 Applicable Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the state of Delaware, without regard
to the conflicts of law principles that would provide for application of the law
of a jurisdiction other than the state of Delaware and excluding the United
Nations Convention on Contracts for the International Sales of Goods. Subject to
Section 14, each Party (a) irrevocably submits to the exclusive jurisdiction in
the United States District Court for the District of Delaware and any State
courts sitting in Delaware (collectively, the “Courts”), for purposes of any
action, suit or other proceeding arising out of this Agreement, and (b) agrees
not to raise any objection at any time to the laying or maintaining of the venue
of any such action, suit or proceeding in any of the Courts, irrevocably waives
any claim that such action, suit or other proceeding has been brought in an
inconvenient forum and further irrevocably waives the right to object, with
respect to such action, suit or other proceeding, that such Courts do not have
any jurisdiction over such Party.

 

38



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

15.6 Entire Agreement. This Agreement (including the Schedules or Exhibits
attached hereto) contains the entire agreement by the Parties with respect to
the subject matter hereof and supersedes any prior or contemporaneous express or
implied agreements, understandings and representations, either oral or written,
which may have related to the subject matter hereof in any way.

15.7 Interpretation. The captions to the several Sections of this Agreement are
not a part of this Agreement, but are included for convenience of reference and
shall not affect its meaning or interpretation. In this Agreement: (a) the word
“including” shall be deemed to be followed by the phrase “without limitation”,
“including but not limited to”, or like expression; (b) the singular shall
include the plural and vice versa; and (c) masculine, feminine and neuter
pronouns and expressions shall be interchangeable. The Parties expressly agree
that any ambiguity in this Agreement shall not be construed against the Party
who drafted this Agreement or the relevant provision hereof.

15.8 Independent Contractors. It is expressly agreed that BDSI and Arcion shall
be independent contractors and that the relationship between the two Parties
shall not constitute a partnership, joint venture or agency or other fiduciary
relationship. Neither BDSI nor Arcion shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other Party, without the prior written consent of
the other Party to do so.

15.9 Waiver; Amendment. Except as otherwise expressly provided in this
Agreement, any term of this Agreement may be waived only by a written instrument
executed by a duly authorized representative of the Party waiving compliance.
The delay or failure of any Party at any time to require performance of any
provision of this Agreement shall in no manner affect such Party’s rights at a
later time to enforce the same. This Agreement may be amended, and any term of
this Agreement may be modified, only by a written instrument executed by a duly
authorized representative of each Party.

15.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.

15.11 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile and other
electronically scanned signatures shall have the same effect as their originals.

15.12 United States Dollars. References in this Agreement to “Dollars”,
“dollars”, or “$” shall mean the legal tender of the United States of America.

15.13 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

15.14 Responsibility for Affiliates. The Parties recognize that each Party may
perform some or all of its obligations, or exercise its rights, under this
Agreement through such Party’s

 

39



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Affiliates, provided, however, that each Party shall remain responsible for the
payment and performance by its Affiliates and shall cause its Affiliates to
comply with the provisions of this Agreement. Any breach of any provision of
this Agreement by any Affiliate of a Party shall be deemed a breach hereof by
such Party, with such Party being liable hereunder with respect to such breach
as if such Party itself had breached this Agreement.

[SIGNATURE PAGE TO FOLLOW.]

 

40



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their proper
officers as of the date and year first above written.

 

ARCION THERAPEUTICS, INC.     BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

James N. Campbell

    By:  

/s/ Mark A. Sirgo

Name:   James N. Campbell     Name:   Mark A. Sirgo Title:   President and CEO  
  Title:   President and CEO

 

41



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

SCHEDULE 1.5

Arcion Patents

***



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

SCHEDULE 1.21

Clonidine

***



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

SCHEDULE 1.29

Member States of the EU

***



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

SCHEDULE 4.3

Clinical Trial Material

***



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT A

Initial Issuance Agreement

(Attached)



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

(Initial Issuance Agreement)

This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of March 26, 2013
(the “Effective Date”), by and between BioDelivery Sciences International, Inc.,
a Delaware corporation having its principal place of business at 801 Corporate
Center Dr., Suite 210, Raleigh, North Carolina 27607 (“BDSI”), and Arcion
Therapeutics, Inc., a Delaware corporation have its principal place of business
at 2400 Boston St., Suite 330, Baltimore, Maryland 21224 (the “Arcion”).

WHEREAS, BDSI and Arcion are parties to that certain Exclusive License and
Development Agreement, dated of even date herewith (the “License Agreement”),
pursuant to which Arcion has licensed to BDSI certain intellectual property
rights; and

WHEREAS, pursuant to Section 3.1 of the License Agreement, and as partial
consideration for the license provided under the License Agreement, BDSI desires
to sell and issue to Arcion, and Arcion wishes to acquire from BDSI, five
hundred thousand (500,516) unregistered shares (the “Shares”) of BDSI’s common
stock, par value $.001 per share (the “Common Stock”), on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the benefits to insure to the parties under
the License Agreement, the foregoing premises and the covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the License Agreement.

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

Section 2.1 Purchase and Sale of Common Stock. Upon the terms and conditions set
forth in this Agreement, BDSI shall, within five (5) Business Days of the date
hereof, issue and sell the Shares to Arcion, and Arcion shall acquire, the
Shares from BDSI. The parties agree that: (i) the number of Shares issued and
acquired hereunder was derived by dividing $2,000,000 by $4.00, which is the
volume weighted average of the closing prices of the Common Stock on the NASDAQ
Stock Market over the 30 trading day period ending 3 trading days prior to the
date hereof and (ii) such Shares are being issued and acquired as partial
consideration for the technology licensed to BDSI by Arcion under, and pursuant
to the terms of, the License Agreement.

 

1



--------------------------------------------------------------------------------

Section 2.2 Share Certificate. The certificate for the Shares to be issued
hereunder shall be made in the name of Arcion and shall bare appropriate
restrictive legends for U.S. securities laws purposes.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of BDSI. BDSI hereby makes each of
the representations and warranties made to Arcion as set forth in Section 12.2
of the License Agreement, which representations and warranties are incorporated
herein by reference. In addition, BDSI makes the following representations and
warranties to Arcion:

(a) Due Authorization. BDSI has full power and authority to execute, deliver and
perform this Agreement. This Agreement constitutes the legally binding and valid
obligations of BDSI, enforceable in accordance with their terms, except as such
enforcement may be limited by applicable bankruptcy, moratorium and other laws
affecting creditors’ rights generally.

(b) Capitalization. The authorized capital stock of BDSI is as described in the
BDSI SEC Reports (as defined below). As of March 13, 2013, there were 37,497,703
shares of Common Stock issued, 37,482,212 shares of Common Stock outstanding,
and 2,709,300 shares of Series A Non-Voting Convertible Preferred Stock issued
and outstanding.

(c) Valid Issuance of Shares. The Shares to be issued by BDSI pursuant to the
terms of this Agreement and the transactions contemplated by this Agreement have
been duly authorized by BDSI and, when issued and delivered, will be duly and
validly issued, fully paid and nonassessable.

(d) Absence of Defaults and Conflicts. The execution, delivery and performance
by BDSI of this Agreement and the consummation of the transactions contemplated
thereby will not (i) violate the organizational documents of BDSI, (ii) violate
any statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over BDSI, or (iii) violate,
conflict with, result in a breach of or constitute a default under any contract
or agreement material to BDSI, its business or its assets.

(e) Absence of Further Requirements. No consent, approval, authorization, or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) on the part of BDSI is required for the issuance
and sale of the Shares by BDSI, except such as have been obtained, or made and
such as may be required under state securities laws.

(f) Securities Filings.

(i) BDSI has filed all forms, reports and documents required to be filed by BDSI
with the U.S. Securities and Exchange Commission (the “SEC”) since January 1,
2011 and has made available to Arcion such forms, reports and documents in the
form filed with the SEC (other than those which are available via the SEC’s
EDGAR system). All such required forms, reports and documents are referred to
herein as the “BDSI SEC Reports”. As of their

 

2



--------------------------------------------------------------------------------

respective dates, the BDSI SEC Reports (1) were prepared in accordance with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”) or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
applicable, and the rules and regulations of the SEC thereunder applicable to
such BDSI SEC Report, and (2) did not at the time they were filed (or if amended
or superseded by a filing then on the date of such filing) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except to
the extent modified or corrected by a subsequently filed BDSI SEC Report that
was filed prior to the Effective Date.

(ii) Except as disclosed in the BDSI SEC Reports, each of the consolidated
financial statements (including, in each case, any related notes thereto)
contained in the BDSI SEC Reports: (1) complied as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto; (2) was prepared in accordance with U.S. generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto); and (3) fairly presented in all
material respects the consolidated financial position of BDSI as at the
respective dates thereof and the consolidated results of BDSI’s operations and
cash flows for the periods indicated, except that the unaudited interim
financial statements may not contain footnotes and were or are subject to normal
and recurring year-end adjustments.

(g) No Undisclosed Liabilities. BDSI does not have any outstanding liabilities,
other than liabilities (i) that were incurred in the ordinary course of business
consistent with past practice, (ii) that were incurred under this Agreement, the
License Agreement, or in connection with the transaction contemplated hereby,
(iii) that were disclosed in the BDSI SEC Reports or reserved against in the
most recent consolidated financial statements (including the notes thereto)
included in the BDSI SEC Reports filed prior to the Effective Date, or (iv) that
would not result in a material adverse effect with respect to BDSI taken as a
whole.

Section 3.2 Representations and Warranties of Arcion. Arcion hereby makes each
of the representations and warranties made to Arcion as set forth in
Section 12.1 of the License Agreement, which representations and warranties are
incorporated herein by reference. In addition, Arcion makes the following
representations and warranties to BDSI:

(a) Investment Representations. Arcion:

(i) is purchasing the Shares for investment purposes, for its own account and
not with a view to distribution or resale, nor with the intention of selling,
transferring or otherwise disposing of all or any part thereof for any
particular price, or at any particular time, or upon the happening of any
particular event or circumstance;

(ii) has no present intention to sell the Shares and Arcion has no present
arrangement (whether or not legally binding) to sell the Shares to or through
any person or entity;

 

3



--------------------------------------------------------------------------------

(iii) is not and has not relied on BDSI or its agents or representatives for any
legal, investment or tax considerations involved in the acquisition, ownership
and disposition of the Shares;

(iv) has not been furnished by BDSI or its agents or representatives with any
representation or information in connection with or in any way relating its
acquisition of the Shares or the business or prospects of BDSI that is not
contained in this Agreement or the License Agreement;

(v) acknowledges that the market price for the Shares may decrease over time and
from time to time following the date hereof;

(vi) is not subscribing for the Shares as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over the Internet, television
or radio or presented at any seminar or meeting or any public announcement or
filing of or by BDSI or any of its agents or representatives; and

(vii) understands that the Shares have not been registered under any securities
laws, that BDSI has no obligation to so register the Shares, except as may be
provided herein, and that, therefore, Arcion willing and able to bear the
economic risks of an investment in BDSI for an indefinite period of time,
subject to the provisions of Article IV hereof.

ARTICLE IV

RESALE RESTRICTIONS AND BDSI COVENANTS

Section 4.1 Unregistered Securities. Arcion acknowledges and agrees that:
(i) the Shares have not and will not been registered under the Securities Act or
under any applicable state securities or blue sky laws or the laws of any other
jurisdiction, and (ii) the Shares cannot be resold unless they are so registered
or unless an exemption from registration is available.

Section 4.2 Resale Restrictions. Arcion further acknowledges and agrees that
Arcion shall not offer, sell, agree to offer or sell, solicit offers to
purchase, grant any call option or purchase any put option with respect to,
pledge, borrow or otherwise dispose (collectively, “Transfer”) the Shares for a
period beginning on the date hereof and ending on the nine (9) month anniversary
of the date hereof (the “Lock-Up Period”). Furthermore, Arcion agrees that
following the Lock-Up Period, Arcion shall: (i) Transfer not more than one-third
(1/3) of the Shares (or one hundred sixty-six thousand eight hundred thirty-nine
(166,839) Shares) during each 2-month period following the Lock-Up Period and
(ii) provide BDSI with reasonable (but no less than two (2) Business Days)
advance notice of its intention to Transfer the Shares. In addition, at no time
shall Arcion or any of its Affiliates Transfer any Shares while in possession of
“material non-public information” (as that term is defined under the U.S.
federal securities laws) of BDSI.

Section 4.3 BDSI Covenants. Following the Effective Date, BDSI shall use
commercially reasonable efforts to (a) file all forms, reports and documents
required to be filed by BDSI with the SEC pursuant to the Exchange Act,
(b) comply in all material respects with all other state, federal and SEC rules
and regulations, and (c) take all actions to enable the holders of

 

4



--------------------------------------------------------------------------------

the Shares to sell such Shares on the NASDAQ Stock Market in accordance with the
terms of the Rule 144 under the Securities Act. In the event a holder of the
Shares is unable to sell such Shares in accordance with Rule 144 following the
Lock-Up Period due to the BDSI’s noncompliance with the Exchange Act or other
applicable requirements, the holders of a majority of the Shares issued
hereunder (the “Holders”) may request that BDSI prepare and file, at its sole
expense, including but not limited to the reasonable fees and expenses of one
counsel representing the Holders, a registration statement registering all or a
portion of the Shares issued hereunder. In the event such registration statement
is requested by the Holders, BDSI shall use commercially reasonable efforts to
prepare and file a registration statement for such Shares in a timely manner,
not to exceed thirty (30) days from such request.

ARTICLE V

MISCELLANEOUS

Section 5.1 Dispute Resolution. Any dispute between BDSI and Arcion under this
Agreement shall be subject to the dispute resolution procedures set forth in
Section 14 and Section 15.5 of the License Agreement.

Section 5.2 Entire Agreement; Amendment. This Agreement, contains the entire
understanding of the parties with respect to the matters covered hereby and,
except as specifically set forth herein, neither BDSI nor Arcion make any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the party against whom enforcement of any such amendment or
waiver is sought.

Section 5.3 Notices. Any notice, request or other communication required or
permitted hereunder shall be undertaken in accordance with the procedures set
forth in Section 15.4 of the Agreement.

Section 5.4 Indemnity. Each party shall indemnify each other party against any
loss, cost or damages (including reasonable attorney’s fees but excluding
consequential damages) incurred as a result of such parties’ breach of any
representation, warranty, covenant or agreement in this Agreement.

Section 5.5 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

Section 5.6 No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.

Section 5.7 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.

Section 5.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware, without regard to the
conflicts of law principles that would provide for application of the law of a
jurisdiction other than the state of Delaware and excluding the United Nations
Convention on Contracts for the International Sales of Goods.

 

5



--------------------------------------------------------------------------------

Section 5.9 Survival. The representations and warranties and the agreements and
covenants of BDSI and Arcion contained herein shall survive the issuance of the
Shares hereunder.

Section 5.10 Execution. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile and other
electronically scanned signatures shall have the same effect as their originals.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed as of the date first above written.

 

BDSI: BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

 

  Name:     Title:   ARCION: ARCION THERAPEUTICS, INC. By:  

 

  Name:     Title:  

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.,

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT B

NDA Issuance Agreement

(Attached)



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

(NDA Issuance Agreement)

This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of             
    , 20     (the “Effective Date”), by and between BioDelivery Sciences
International, Inc., a Delaware corporation having its principal place of
business at 801 Corporate Center Dr., Suite 210, Raleigh, North Carolina 27607
(“BDSI”), and Arcion Therapeutics, Inc., a Delaware corporation have its
principal place of business at 2400 Boston St., Suite 330, Baltimore, Maryland
21224 (the “Arcion”).

WHEREAS, BDSI and Arcion are parties to that certain Exclusive License and
Development Agreement, dated of even date herewith (the “License Agreement”),
pursuant to which Arcion has licensed to BDSI certain intellectual property
rights; and

WHEREAS, pursuant to Section 3.9 of the License Agreement, and as partial
consideration for the license provided under the License Agreement, BDSI desires
to sell and issue to Arcion, and Arcion wishes to acquire from BDSI,
[            ] unregistered shares (the “Shares”) of BDSI’s common stock, par
value $.001 per share (the “Common Stock”), on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the benefits to insure to the parties under
the License Agreement, the foregoing premises and the covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the License Agreement.

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

Section 2.1 Purchase and Sale of Common Stock. Upon the terms and conditions set
forth in this Agreement, BDSI shall, within five (5) Business Days of the date
hereof, issue and sell the Shares to Arcion, and Arcion shall acquire, the
Shares from BDSI. The parties agree that: (i) the number of Shares issued and
acquired hereunder was derived by dividing $2,500,000 by $[        ], which is
the volume weighted average of the closing prices of the Common Stock on the
NASDAQ Stock Market over the 30 trading day period ending 3 trading days prior
to the date hereof and (ii) such Shares are being issued and acquired as partial
consideration for the technology licensed to BDSI by Arcion under, and pursuant
to the terms of, the License Agreement.

 

1



--------------------------------------------------------------------------------

Section 2.2 Share Certificate. The certificate for the Shares to be issued
hereunder shall be made in the name of Arcion and shall bare appropriate
restrictive legends for U.S. securities laws purposes.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of BDSI. BDSI hereby makes each of
the representations and warranties made to Arcion as set forth in Section 12.2
of the License Agreement, which representations and warranties are incorporated
herein by reference. In addition, BDSI makes the following representations and
warranties to Arcion:

(a) Due Authorization. BDSI has full power and authority to execute, deliver and
perform this Agreement. This Agreement constitutes the legally binding and valid
obligations of BDSI, enforceable in accordance with their terms, except as such
enforcement may be limited by applicable bankruptcy, moratorium and other laws
affecting creditors’ rights generally.

(b) Capitalization. The authorized capital stock of BDSI is as described in the
BDSI SEC Reports (as defined below). As of March 13, 2013, there were 37,497,703
shares of Common Stock issued, 37,482,212 shares of Common Stock outstanding,
and 2,709,300 shares of Series A Non-Voting Convertible Preferred Stock issued
and outstanding.

(c) Valid Issuance of Shares. The Shares to be issued by BDSI pursuant to the
terms of this Agreement and the transactions contemplated by this Agreement have
been duly authorized by BDSI and, when issued and delivered, will be duly and
validly issued, fully paid and nonassessable.

(d) Absence of Defaults and Conflicts. The execution, delivery and performance
by BDSI of this Agreement and the consummation of the transactions contemplated
thereby will not (i) violate the organizational documents of BDSI, (ii) violate
any statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over BDSI, or (iii) violate,
conflict with, result in a breach of or constitute a default under any contract
or agreement material to BDSI, its business or its assets.

(e) Absence of Further Requirements. No consent, approval, authorization, or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) on the part of BDSI is required for the issuance
and sale of the Shares by BDSI, except such as have been obtained, or made and
such as may be required under state securities laws.

(f) Securities Filings.

(i) BDSI has filed all forms, reports and documents required to be filed by BDSI
with the U.S. Securities and Exchange Commission (the “SEC”) since January 1,
2011 and has made available to Arcion such forms, reports and documents in the
form filed with the SEC (other than those which are available via the SEC’s
EDGAR system). All such required forms, reports and documents are referred to
herein as the “BDSI SEC Reports”. As of their

 

2



--------------------------------------------------------------------------------

respective dates, the BDSI SEC Reports (1) were prepared in accordance with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”) or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
applicable, and the rules and regulations of the SEC thereunder applicable to
such BDSI SEC Report, and (2) did not at the time they were filed (or if amended
or superseded by a filing then on the date of such filing) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except to
the extent modified or corrected by a subsequently filed BDSI SEC Report that
was filed prior to the Effective Date.

(ii) Except as disclosed in the BDSI SEC Reports, each of the consolidated
financial statements (including, in each case, any related notes thereto)
contained in the BDSI SEC Reports: (1) complied as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto; (2) was prepared in accordance with U.S. generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto); and (3) fairly presented in all
material respects the consolidated financial position of BDSI as at the
respective dates thereof and the consolidated results of BDSI’s operations and
cash flows for the periods indicated, except that the unaudited interim
financial statements may not contain footnotes and were or are subject to normal
and recurring year-end adjustments.

(g) No Undisclosed Liabilities. BDSI does not have any outstanding liabilities,
other than liabilities (i) that were incurred in the ordinary course of business
consistent with past practice, (ii) that were incurred under this Agreement, the
License Agreement, or in connection with the transaction contemplated hereby,
(iii) that were disclosed in the BDSI SEC Reports or reserved against in the
most recent consolidated financial statements (including the notes thereto)
included in the BDSI SEC Reports filed prior to the Effective Date, or (iv) that
would not result in a material adverse effect with respect to BDSI taken as a
whole.

Section 3.2 Representations and Warranties of Arcion. Arcion hereby makes each
of the representations and warranties made to Arcion as set forth in
Section 12.1 of the License Agreement, which representations and warranties are
incorporated herein by reference. In addition, Arcion makes the following
representations and warranties to BDSI:

(a) Investment Representations. Arcion:

(i) is purchasing the Shares for investment purposes, for its own account and
not with a view to distribution or resale, nor with the intention of selling,
transferring or otherwise disposing of all or any part thereof for any
particular price, or at any particular time, or upon the happening of any
particular event or circumstance;

(ii) has no present intention to sell the Shares and Arcion has no present
arrangement (whether or not legally binding) to sell the Shares to or through
any person or entity;

 

3



--------------------------------------------------------------------------------

(iii) is not and has not relied on BDSI or its agents or representatives for any
legal, investment or tax considerations involved in the acquisition, ownership
and disposition of the Shares;

(iv) has not been furnished by BDSI or its agents or representatives with any
representation or information in connection with or in any way relating its
acquisition of the Shares or the business or prospects of BDSI that is not
contained in this Agreement or the License Agreement;

(v) acknowledges that the market price for the Shares may decrease over time and
from time to time following the date hereof;

(vi) is not subscribing for the Shares as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over the Internet, television
or radio or presented at any seminar or meeting or any public announcement or
filing of or by BDSI or any of its agents or representatives; and

(vii) understands that the Shares have not been registered under any securities
laws, that BDSI has no obligation to so register the Shares, except as may be
provided herein, and that, therefore, Arcion willing and able to bear the
economic risks of an investment in BDSI for an indefinite period of time,
subject to the provisions of Article IV hereof.

ARTICLE IV

RESALE RESTRICTIONS AND BDSI COVENANTS

Section 4.1 Unregistered Securities. Arcion acknowledges and agrees that:
(i) the Shares have not and will not been registered under the Securities Act or
under any applicable state securities or blue sky laws or the laws of any other
jurisdiction, and (ii) the Shares cannot be resold unless they are so registered
or unless an exemption from registration is available.

Section 4.2 Resale Restrictions. Arcion further acknowledges and agrees that
Arcion shall not offer, sell, agree to offer or sell, solicit offers to
purchase, grant any call option or purchase any put option with respect to,
pledge, borrow or otherwise dispose (collectively, “Transfer”) the Shares for a
period beginning on the date hereof and ending on the nine (9) month anniversary
of the date hereof (the “Lock-Up Period”). Furthermore, Arcion agrees that
following the Lock-Up Period, Arcion shall: (i) Transfer not more than one-third
(1/3) of the Shares (or [            ] Shares) during each 2-month period
following the Lock-Up Period and (ii) provide BDSI with reasonable (but no less
than two (2) Business Days) advance notice of its intention to Transfer the
Shares. In addition, at no time shall Arcion or any of its Affiliates Transfer
any Shares while in possession of “material non-public information” (as that
term is defined under the U.S. federal securities laws) of BDSI.

Section 4.3 BDSI Covenants. Following the Effective Date, BDSI shall use
commercially reasonable efforts to (a) file all forms, reports and documents
required to be filed by BDSI with the SEC pursuant to the Exchange Act,
(b) comply in all material respects with all other state, federal and SEC rules
and regulations, and (c) take all actions to enable the holders of

 

4



--------------------------------------------------------------------------------

the Shares to sell such Shares on the NASDAQ Stock Market in accordance with the
terms of the Rule 144 under the Securities Act. In the event a holder of the
Shares is unable to sell such Shares in accordance with Rule 144 following the
Lock-Up Period due to the BDSI’s noncompliance with the Exchange Act or other
applicable requirements, the holders of a majority of the Shares issued
hereunder (the “Holders”) may request that BDSI prepare and file, at its sole
expense, including but not limited to the reasonable fees and expenses of one
counsel representing the Holders, a registration statement registering all or a
portion of the Shares issued hereunder. In the event such registration statement
is requested by the Holders, BDSI shall use commercially reasonable efforts to
prepare and file a registration statement for such Shares in a timely manner,
not to exceed thirty (30) days from such request.

ARTICLE V

MISCELLANEOUS

Section 5.1 Dispute Resolution. Any dispute between BDSI and Arcion under this
Agreement shall be subject to the dispute resolution procedures set forth in
Section 14 and Section 15.5 of the License Agreement.

Section 5.2 Entire Agreement; Amendment. This Agreement, contains the entire
understanding of the parties with respect to the matters covered hereby and,
except as specifically set forth herein, neither BDSI nor Arcion make any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the party against whom enforcement of any such amendment or
waiver is sought.

Section 5.3 Notices. Any notice, request or other communication required or
permitted hereunder shall be undertaken in accordance with the procedures set
forth in Section 15.4 of the Agreement.

Section 5.4 Indemnity. Each party shall indemnify each other party against any
loss, cost or damages (including reasonable attorney’s fees but excluding
consequential damages) incurred as a result of such parties’ breach of any
representation, warranty, covenant or agreement in this Agreement.

Section 5.5 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

Section 5.6 No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.

Section 5.7 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.

Section 5.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware, without regard to the
conflicts of law principles that would provide for application of the law of a
jurisdiction other than the state of Delaware and excluding the United Nations
Convention on Contracts for the International Sales of Goods.

 

5



--------------------------------------------------------------------------------

Section 5.9 Survival. The representations and warranties and the agreements and
covenants of BDSI and Arcion contained herein shall survive the issuance of the
Shares hereunder.

Section 5.10 Execution. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile and other
electronically scanned signatures shall have the same effect as their originals.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed as of the date first above written.

 

BDSI: BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

 

  Name:   Title: ARCION: ARCION THERAPEUTICS, INC. By:  

 

  Name:   Title:

 

7